Case: 1:19-Cv-01806 Document #: 1-8 Filed: 03/14/19 Page 1 of 482 Page|D #:1108

EXHIBIT 68

Case: 1:19-Cv-01806 Document #: 1-8 Filed: 03/14/19 Page 2 of 482 Page|D #:1109
AFFH)A`VIT 1017 DEFENSE TO CREDETOR

To City: City of Chicago - Public Vchicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Moniquc l)avids

To Creditor: Capital One Equipment Finance Corp., f/l</a All Points Capital Corp. .,
d/b/a Capital One Taxi Medallion Finance
c/o 'l` routman Sanders LLP
Att’n: Andrew L. Buck
875 'I`hird A\'cnue
Ncw York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 2346TX. 1949TX. 1907TX & 1683TX

LICENSEE NAME: Bonus Taxi lnc.

l, §`vl/'l/\A,\O»v\ ()~’l/:l'll/l)) g ”/, hereby swear that l own Taxicab Medallion License

lor individual N ltne
Number(s) 2346D1949TX, l907"l`X & 1683'I`X either individually or through a company that l own and I have a
defense to the foreclosure ofthese licenses. l understand that this license(s) was sold at a foreclosure
sale on or about Augu§t 9, 2018 and that sale is contingent upon approval by the Department ofBusiness Affairs

Lisl Dut:: of Forcc|osure Salc
and Consumer Protection.
My defense to this foreclosure is: (Use additional pages if needed)
/// ,//
Signature: /
Print Name: §Lt/€,\\ LA,: v\ €(/`/W¢l/V/
Relationship to Medallion License/T itle l//O 414/ij a 4,1/7%\»€§/\` 7//¢~//)») `c;///L¢t//u/¢ "'?'¢“//
Address: w l?" 5 V\/§l,é£</V&; /¢\/L cci/»C`W~L `(" QO@/é

/ '/

Phone: /S(?/ ?'q["/Z»)l
Email Address: e$(/’W"~”~/DQ S@ (`/@v\`€¢v\z)»OC¢‘o//TCL;;€C ¢Lé- ‘-"0/17

Subscribed and Swom to before me

 

 

 

 

 

{ g -1¢‘-'“`7”3 vl
.-:’ 01/1¢1‘.'» seas Notary Public
j 4. Notary Pnblic Stat 11111' ' '
w mm~'ncn ‘xplre ap 12;3:’$ '
5.»“,;). ,=' 4 `Olg uf

Vclsion Datc Junc 5. 2018 y 45

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 3 of 482 Page|D #:1110

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital Gne; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital Gne breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. Irene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 4 of 482 Page|D #:1111

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, Illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New Yorl<, maintaining a principal place of business at 265
Broadhollow Road, Melville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion»secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Banl<, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Forl< Bank entered into numerous
successful loan participations When North Fork Banl< was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Forl< Banl< to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 5 of 482 Page|D #:1112

8. In 20l0, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 20l0 (the “MJPA” or the “Tri Global MJPA”),

9. ln connection with the Tri Global I\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 20l0.

lO. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion~secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 6 of 482 Page|D #:1113

l2. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

l3. As the value of Chicago taxi medallion loans continued to rise, Capital Gne
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

l4. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital Gne to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One,

l6. Despite its long-standing business venture with Tri Global, Capital Gne engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6l961691.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 7 of 482 Page|D #:1114

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News ofCapital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 8 of 482 Page|D #:1115

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
hicensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l.v1 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 9 of 482 Page|D #:1116

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial 523,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “{t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the Municipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

61961691,v1 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 10 of 482 Page|D #:1117

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmenr Finance Corp. v. Chicago Elile Cab
Corp., et al., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipmem Finance Corp. v. T he OSG Corp,,
Trz' Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-iile its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 11 of 482 Page|D #:1118

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 12 of 482 Page|D #:1119

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi~medallion loan origination and servicing business. Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber,

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691.v1 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 13 of 482 Page|D #:1120

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

58. As explained herein, Capital Gne breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issuer

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 14 of 482 Page|D #:1121

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 15 of 482 Page|D #:1122
AlFFIlDA\/IT <0111` DEFENSE '11`0 CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Cbicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 1632TX

 

LICENSEE NAME: Bonus Taxi Inc.

I, W GAF+{L$E-/L , hereby swear that I own Taxicab Medallion Licensc

ebtor lndividual Name
Nurnber(s) 1632'1`X either individually or through a company that I own and I have a defense to the foreclosure of these

 

licenses 1 understand that this license(s) was sold at a foreclosure
sale on or about Au<rua st 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
Lisr Datc of Foreclosure Salc

and Consumer Protection.

My defense to this foreclosure rs: (Use additional pages if needed)

 

f/\

11

Signature: /i/
Print Name: 51~'~/4\/\/\‘/\ £CQWCW¢(

Relationship to l\’f/dallion License/Title \/p Cl/‘-w{ 61114/%1'97-4 112/fp ’$"M F'
Address: 26 /?" §- Wa/é¢\/v¢\.g A'V€. C/LV\.C.&U%':@ .Z-`L/ @Oé/,é
Phone: 911 W/ `/‘2 $/_1'/

Email Address:

 

Subscribed and Swom to before me

this §fl day or 1315 ,20 l€_.

 
  

JAN€T DAvis f

0"1€11'188
~°tary PubltC- ;w:lo,

Notary Public

    
 

1~111[1315
710/l EX
-,___ p1f88 Sep 20 2019

Version Date.lune$, 2018 " 'r :”v mm ‘L

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 16 of 482 Page|D #:1123

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfiilly requests that
the BACP deny Creditor’s Request to Transfer Taxicab I\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber*Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.vl 1

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 17 of 482 Page|D #:1124

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital Gne in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

62106750.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 18 of 482 Page|D #:1125

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/UPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 19 of 482 Page|D #:1126

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi~medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 20 of 482 Page|D #:1127

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. in partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 21 of 482 Page|D #:1128

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber~Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

62106750.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 22 of 482 Page|D #:1129

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital Gne and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. lt is unclear if the individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the Municipal Code of Chicago or BACP Taxi Rules. Regardless,
because of the improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 23 of 482 Page|D #:1130

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. If Capital One is allowed to purchase the medallions,
with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pment Finance Co)'p. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipmem Fz'nar/ce Corp. v. The OSG Corp.,
Trl` Global Fl`nancial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end

62106750.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 24 of 482 Page|D #:1131

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re_file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

44. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,

62106750.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 25 of 482 Page|D #:1132

Capital One resumed the auction.
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. bicensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith.

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 26 of 482 Page|D #:1133

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee.

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits ofthe contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

60. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 27 of 482 Page|D #:1134

SEVENTH DEFENSE
(Estoppel, Waiver, Ratifrcation and/or Acquiescence)

61. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFGRE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab Medallion License Upon Foreclosure.

62106750.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 28 of 482 Page|D #:1135
AlFFIDAVIT OF DEFENSE TO CREDH`OR

To Cit_v: City of Chicago -» Public Vehiclc Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: l\'lonique Davids

To Crcditor: Capital One Equipmcnt Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One 'l`axi Medallion Finance
c/o 'l`routman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
Ncw York, NY 10022

RE: PUBLlC PASSENGER LlCENSE NUMBER($) 1106TX. ZSSOTX. 6607TX, 6608TX & 6609TX

LlCENSEE NAME: Chicavo Polo 1 lnc.

l, S\lm\/\ GK;\Y.KO@(_ , hereby swear that I own Taxicab Medallio:r License

chtor ludividual Nan\c

Nurnber(s) 1106TX 2550TX 6607TX 6608TX & 6609TX either individually or through a company that I own and l

 

 

have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Dalc ofForcclnsurc Sa|c

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)
see aea/erred /i?é>rcree..
'\\

\

Signature: \
.‘ \1~ _..,

Print Name: Sirh° 1 X\/\ “CCi(/\ig\(?"\

Relationship to Medallion Licensef>hc \,1`(`§ pw(`\(=(/i~h‘ - §§ (A`\_)’fi`{;\"l?@i Fl|%€,{ik. 1

adm Su> rn 5 wemsvs_ c beaten /I»t,. facto reg

Phone: §i®~` pic/ii iBSS`

ama ama edwards @Cki 1`Cocqm@c\mcq@(rt\\.€rfrrm

Subscribed and Swom to before me

this '(>”l dayof er\;_ ,20_\9,_.

 

 

 

 

"“3‘*-&,,..___
"" "“~` '''''' Notary Publrc
~"'”r/‘~‘r ~\...
O”l-c|`, l)';V/S ‘*N
Com,,\ nub/ic . 1 al
l

 

Version Datc Junc 5.2018 - ~.. dial 5"‘}9#5:;0; :/5 11
" '“ __ eo s ,, -
.,., _l\`. ‘ 1)/9 1

~`.

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 29 of 482 Page|D #:1136

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support ofits Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital Gne’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affrdavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.vl 1

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 30 of 482 Page|D #:1137

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second~position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

orr a loan-by~loan basis for several years

61961691.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 31 of 482 Page|D #:1138

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber~Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 32 of 482 Page|D #:1139

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster ioint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies lnc. (“Uber”).

17. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 33 of 482 Page|D #:1140

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card Capital One offered new customers two free Uber rides
worth up to 360.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalonecom/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. in partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 34 of 482 Page|D #:1141

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 35 of 482 Page|D #:1142

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each of the preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital Gne is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions

6196169l.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 36 of 482 Page|D #:1143

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl'pment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equz`pment Fl`nance Corp. v. The OSG Corp.,
Tri Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital Gne did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 37 of 482 Page|D #:1144

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital Gne is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital Gne’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 38 of 482 Page|D #:1145

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital One

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital Gne breached its duty of good faith, and the trust and confidence of
Licensee by, among other things precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

61961691.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 39 of 482 Page|D #:1146

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits ofthe contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with bicensee by, among other things precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 40 of 482 Page|D #:1147

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 41 of 482 Page|D #:1148
Al<`lFllDAVll'l` 018 DEFENSE '1“0 CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrcw L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6610'I`X

LICENSEE NAME: thcago Pglo I, lnc.
I, le’\/"m’\ 6 l l n 1315 /Z , hereby swear that I own 'l`axicab Medallion License
Ucbtor individual Name
Number(s) 66101§ either individually or through a company that 1 own and I have a defense to the foreclosure of these
licenses I understand that this license(s) was sold at a foreclosure
sale on or about Augr_ist 9. 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Datc of Foreclos\.tre Salc

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

l/ /

W\/
PrimName 11 §L\£/l'l-"’\ idlwa
Reranonshrp co Med1irro11che11se/T1ne l/F °‘//7”/ C"Wff"\m;'///>» 7':_;»'»1¢<,7‘1/1/4’ ¢L?M
Adaress; w / ?’ 5 l/\/¢L/@A/.vg /7‘\//€- 6/{/1/»` c¢<-)>,Q._L
Phone; §/7, "7'@'/ /Z!//
EmairAddress: 1201 W<FM/r/ §@r,£e.`ca.;r,o CM/€or;/az ca/£. w'*?.

Subscribed and Sworn to before me

this QQ\ dany lang ,20 9.

 

 

 

 

Notary Public

Versr`on Datc Junc 5, 2018

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 42 of 482 Page|D #:1149

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital Gne”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
Gne and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
bicerisee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others to provide capital to taxicab medallion owners Tri Global’s
principal Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 43 of 482 Page|D #:1150

lllinois maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years Tri Global and l\lorth Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

62106750.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 44 of 482 Page|D #:1151

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster loint Participation Agreement, dated
August 2, 20l0 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber»Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the l\/IJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As refiected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise. This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 45 of 482 Page|D #:1152

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressiver press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One » worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital Gne.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62 l 06750.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 46 of 482 Page|D #:1153

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid~2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 47 of 482 Page|D #:1154

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital Gne has no right to foreclose

on the medallions at issue.

62106750.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 48 of 482 Page|D #:1155

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/Iunicipal Code of Chicago or BACP Taxi Rules. Regardless
because ofthe improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.v1 7

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 49 of 482 Page|D #:1156

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the 1\/lunicipal Code of Chicago or BACP Taxi Rules.

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions
with no intention ofever becoming licensed by the BACP, Capital Gne would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital ()ne’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pment Finance Corp. v. Chicago Ell`te Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.v1 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 50 of 482 Page|D #:1157

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00,

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,

62106750.v1 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 51 of 482 Page|D #:1158

Capital One resumed the auction.
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

52. Ultimately, Capital Gne repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 52 of 482 Page|D #:1159

corresponding decline in the value ofthe taxi medallions at issue,

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee.

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

60. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.v1 ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 53 of 482 Page|D #:1160

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

62106750.vl 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 54 of 482 Page|D #:1161
AFFIDAV]IT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehiele Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
dfb/'a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASf` >ENGER LICENSE NUMBER(§) 6612TX, 6613TX, 6614TX, 6615TX

LICENSEE NAME: Chica¢o Polo II Inc.

 

l, %\)\/z/\-P~" M‘fl lz 12 lz/ , hereby swear that l own 'l`axicab Medallion License

cbtor individual Nnme
Number(s) 6612TK, 6613TX, 6614TX, 6615TX either individually or through a company that 1 own and I have a defense
to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about ___ Augt_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Date of Foreclosure Salc

and Consumer Protection,

My defense to this foreclosure is: (Use additional pages if needed)

w ct?t'l?\/Ul~t/¢l 1>t/f~w/)4 DQcM%V/f/

 

l

l,
Signature:

///(/\/
PrimName: y £fbf’/t"/'/\`\/\ €¢fci/UA/)(
Reiaribnship m Meffiuion License/fine l/ p C‘v‘”~ “/ M//w@" )/¢/’>' W¢
Address: %/7’ § l/~/£€/é¢vi/é /?Vt/ 051/z M,O§Z`éy 606/g
Pbone: /2>{2 "7'9/ '~ /& J’//
ambit Address: dedwa 3 67 c¢w`¢'¢c;}»vc¢¢///ro/a,¢£»~'~f' we
t subscribed and sworn to before me

this ig dayof @\i§ ,ZOE)_.

 

cr ,, Notary Public
No[ omc '_"ll//S
afypu l
4…,'". ua/lc
_ _ ` ”""'¢ 00 sr blape l
Version Date June 5, 20|8 ~, ": " ’7/"@3 Sep ,'""/3/'8

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 55 of 482 Page|D #:1162

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of`Def`ense, pursuant to the BACP Taxi Rules no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber~Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.v1 1

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 56 of 482 Page|D #:1163

lllinois maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by~ loan basis for several years

6196169l.v1 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 57 of 482 Page|D #:1164

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise. This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success of the portfolio was the product of a “team effort.”

61961691.v1 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 58 of 482 Page|D #:1165

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14, Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 59 of 482 Page|D #:1166

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital Gne offered new customers two free Uber rides
worth up to 360.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 60 of 482 Page|D #:1167

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 61 of 482 Page|D #:1168

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital Gne has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. Gn August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial 323,000.00 credit bid.

37. Pursuant to Rule TXl 3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[tlhe taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); See also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions

6196169l.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 62 of 482 Page|D #:1169

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital Gne’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation ofthe Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqw`pmem Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re~file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipmem Fz'nance Corp. v. The OSG Corp.,
Tri Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital Gne’s bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 63 of 482 Page|D #:1170

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital Gne’s bad faith is exposed

F()URTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 64 of 482 Page|D #:1171

WE_E_S.E_
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty ofgood faith,

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 65 of 482 Page|D #:1172

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital Gne’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats realleges and incorporates each of the preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 66 of 482 Page|D #:1173

CONCLUSION
WHEREF()RE, based upon the foregoing allegations and defenses and all reasons
appearing of record, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196169l,v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 67 of 482 Page|D #:1174
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago -‘ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protcction
2350 W. Ogden Avenue, lst Floor
Chicago, [L 60608
Attention: Monique Dn\'ids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medullion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenuc
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 6616'I`X

LICENSEE NAME: Chica°o Polo ll lnc.
l. S\ l)lei/-\ GT\(l X"`i/- , hereby swear that I own Taxicab Medallion License

Debtor individual Nnmc

Number(s) 6616'1`)( either individually or through a company that 1 own and l have a defense to the foreclosure of these

 

licenses l understand that this license(s) was sold at a foreclosure

sale on or about Au ust 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

 

List Date of Foreclosure Salc
and Consumer Protection.

My defense to this foreclosure rsr (uee additional pages irneeoeo)

366 dieton bc%emse fireman

“\\ //
signature \\ i\`/
print Nnme= l Q\f\€t`(\t t/\ @§\;I\YC\
Reinnonsbipro Medoiiion Lieense/Tme\/\`C‘€\Q‘€S\’Clerit 511 lztri&l/)mm?€c\ wet/ib
Aridress: B`kQ\K\ 3 U,YS\COS"\ f>t\»Q CWQ&C:JJ() :Li_QO§QlLO,
Pnoner RlQ-"`Nl- 1333
EmriiAddress: €C\\o\`»CX\/C"€:@ Cl”\\C`OC`;\C)C©\YFt`O`C\&QCAl').CGYW/i.
sobeenbeo one-sworn to before me

this Q{sl\ day of QM:[ ,20 l€_

 

1 ~” Notary Public

qo// _ _ Ga/ ,;

Vcrsiun Duthune 5.2018 ' ._ ' "`"O!; :, “7'6 51 '.
, _,,_0 t

/fég Sep ))9 [{

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 68 of 482 Page|D #:1175

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina GarbereSheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.vl l

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 69 of 482 Page|D #:1176

lllinois maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years

62106750.vl 2

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 70 of 482 Page|D #:1177

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global l\/lJPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/iJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital Gne and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750,v1 3

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 71 of 482 Page|D #:1178

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans So that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital Gne.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 72 of 482 Page|D #:1179

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 73 of 482 Page|D #:1180

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummetr

26. l\/loreover, Capital Gne has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27 . Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

62106750.\'1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 74 of 482 Page|D #:1181

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One

33. Therefore, Capital One has no right to foreclose on the medallions at issue

BI_B_D_D._E.E_F-_l\l§§
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City” Rule TXl 3,03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/iunicipal Code of Chicago or BACP Taxi Rules. Regardless
because ofthe improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 75 of 482 Page|D #:1182

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions
with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. Moreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmenf Fl`nance Corp. v. Chicago Elite Cal)
Corp., el al., No. 17 L 998, the Honorable l\/iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financl'al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 76 of 482 Page|D #:1183

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successfiil, Capital One is now attempting to cause as much
harm as possible to Licensee and 'l`ri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of $23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,

62106750.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 77 of 482 Page|D #:1184

Capital One resumed the auction.
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, hicensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital Gne breached its duty of good faith, and the trust and confidence of
Licensee by, among other things precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 78 of 482 Page|D #:1185

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each of the preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with hicensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

60. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.vl 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 79 of 482 Page|D #:1186

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

62106750.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 80 of 482 Page|D #:1187
AlFlFiIDA\/'i'l` OF DEFENSE TU CREDITOR

To City: City of Chicago » Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, 1st Floor
chieego, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Tbird Avenue
New York, NY 10022

R.Et PUBLIC PASSENGER LICENSE NUIV[BER(S) 6611TX
LICENSEE NAME: §hicago Polo lI, lnc.
I, §\,{\A~W\. C`-t@- i\- @> ii 2 , hereby swear that I own Taxicab Medallion License

. la Debtor individual Name
Number(s) 6611TX either individually or through a company that I own and l have a defense to the foreclosure of these

 

licenses l understand that this license(s) was sold ata foreclosure
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Date of Forcclosure Sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

/>ce, ét/f~*f ¢i/-ylu.¢~/ DeZ¢M/zf/ De)w/vt/eet_/P

ll /
PrintName: l G)f/t£/llbv\`v\ Ca£ét//-”’i/\/ril
Reietionehipto iliedeinoo License/ride l/'/O meal chaufwa 34 'mafw<_ M.F?¢wf'°"
bb taz- s tie/ada aba old alger/2 rowe
Phone 312 7-“//-/20
arnett Addreer= deciwa 5@ ofv~`c l oea/// » . col
subscribed end sworn to before rne

this §§ day of Qtrj ,20\3_.

 

 

 

 

Notary Public

Vcrsion Date June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 81 of 482 Page|D #:1188

AFFIDAVIT OF DEFENSE T() CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One") request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, hicensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750,vl l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 82 of 482 Page|D #:1189

lllinois maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

62106750.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 83 of 482 Page|D #:1190

8. ln 2010, Capital Gne requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global l\/UPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The 'l`ri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success of the portfolio was the product ofa “team effort.”

62106750,v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 84 of 482 Page|D #:1191

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital Gne could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 85 of 482 Page|D #:1192

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to 360.00. Capital Gne created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 86 of 482 Page|D #:1193

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. Moreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

62106750.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 87 of 482 Page|D #:1194

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. An individual won the foreclosure auction with a bid of approximately $23,100.00.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TX13.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/lunicipal Code of Chicago or BACP Taxi Rules. Regardless,
because ofthe improper auction process instituted by Capital Gne, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 88 of 482 Page|D #:1195

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions
with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13,03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equz'pmem Fl`nance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Fl`nance Corp. v. The OSG Corp.,
Tri Global Financz'al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 89 of 482 Page|D #:1196

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,

62106750.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 90 of 482 Page|D #:1197

Capital One resumed the auction.
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital Cne.

50. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith,

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 91 of 482 Page|D #:1198

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

59, As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue,

60. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 92 of 482 Page|D #:1199

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

62106750.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 93 of 482 Page|D #:1200
AFFIDAVH UF DE]FENSE 11`© CREDHOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, l`L 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 6267TX. 6279TX, 6220TX, 6208TX, 5414TX & 1128TX
LICENSEE NAME: Chicago Polo III, Inc.
I, §M/IA~Q"/\ G~/Y"l-lzrib 12 12... , hereby swear that I own Taxicab Medallion License
0 Debror individual Name
Number(s) 6267TX. 6272'1`§, 6220'I`X, 6208'1`X, 5414'1`X & 1128TX either individually or through a company that I own

and I have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Augt_ist 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date ol' Forcclosure Sale
and Consumer Protectron.

My defense to this foreclosure is: (Use additional pages if needed)

a/‘r+O\/c>@ a/»/ D,€Z¢M/vs»€ DM l

 

Signature:

A/
PrintName: // ’/l ZL»MV~/\‘~ cfde
Reretionebrpto fdedeirion License/ride 1//p W¢'f M`l'l“'¢’\/\‘},Lj ’S”;')M‘LA¢!/e- ‘¢?»1¢»»/"
Addressr ?/f.v 1`7‘~§-1/\)€<%¢\/»& lied Ol/V‘e~¢c,ew Z__L£/ _J:c’/é>/ée
Phooe: Z/Z- W/ " /Z-G/ /
ErnetrAddrere; £r"jot/ebt/e@ 929 cpth e:ee?,toeeV//r ‘er,?g¢¢t_¢ w/r/;
subscribed and Sworn to before roe

,_ lhiSeQQ~__day Of ~rC\ ,201,_@,_
',) 'L~;`$":"

:..

.'l
/\ ,-,.N. """ Notary Public
" ”ota 0///77‘*1’/6\£\<`<\;¥`
lifbe ry m"`PUb/lc c' 'aa/ ,r

Version Dale .lunc 5, 2018 ,__._r_`n, »”'-~._ /reS s "'-'Urg

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 94 of 482 Page|D #:1201

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl 1

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 95 of 482 Page|D #:1202

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, I\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide»variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

'7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan~by~ loan basis for several years.

61961691.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 96 of 482 Page|D #:1203

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacornozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise. This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 97 of 482 Page|D #:1204

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital Gne could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One » worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, Inc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196]691.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 98 of 482 Page|D #:1205

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 99 of 482 Page|D #:1206

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber~Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital Gne has no right to foreclose

on the medallions at issue.

6196169l.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 100 of 482 Page|D #:1207

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 523,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXlB.OB(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6i96169i.vi ' 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 101 of 482 Page|D #:1208

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. in a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Fl`nance Corp. v. Chicago Elite Cab
Corp., el a[., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipmerit Fl`nance Corp. v. The OSG Corp.,
Tri Global Fl`nancial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital Gne did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 102 of 482 Page|D #:1209

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

WS_E_
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 103 of 482 Page|D #:1210

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital Gne engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 104 of 482 Page|D #:1211

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56, Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital Gne breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue,

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratiflcation and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 105 of 482 Page|D #:1212

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 106 of 482 Page|D #:1213
AFFIDA`VIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Monique Davids

To Creditor: Capital One Equipmcnt Finance Coi~p., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion l-`inance
c/o Troutman Sanders LLP
Att’n: Antlrew L. Buck
875 Third Avenuc
New York, NY 10022

RE: PUBL!C PASSENGER LICENSE NUMBER($) 2848TX, 3454'1`X. 3678TX. 3700TX, 5795TX & 6014TX

LICENSEE NAME: Chicago Polo IV, lnc.

l, 3 \/\/'/VVO"’\ MU£/L, hereby swear that l own Taxicab Medallion License

Di.@tor individual Nntnc
Number(s) 2848TX. 3454'1`)(. 3678'1`)(, 37OOTX. 5795TX & 6014TX either individually or through a company that l own

and l have a defense to the foreclosure of these licenses l understand that this license(s) Was sold at a foreclosure

sale on or about August 9, 201§ and that sale is contingent upon approval by the Department of Business Affairs
Lisi obit- bi` Fbm.~ibsm¢ sale

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

q f

il //

Signature: // v/\/

Print Name: / SLLlZ/!‘M/\"/\ €MW@\/ié

Relationship to Medallion Lic se/'l itle i/,O vu’\a( w%/\»d'b\'?,r)/ /lJ"'l/LWL£{<

Address: Z/é ) ?{' § l/\/¢LM\ /¢‘4" C£(/C`¢t/‘W,ZZ¢=J @Ué/é

Phone: z/L %/` /Z//// 0

Email Address: ___~€»C/i°.\».)&/vt/( SQ) 119/abf L’,`/Cv‘z‘\]/\QCZW)"/é&.)c‘»€ /'¢‘vg' W'i’\

Subscribed and Sworn to before me

day of f\ii§';
§/_"\‘f~ '/i/-irr n :i`°"“`€sg ,

 

 

 

.,;r~/

 

" 0/ we -~,.,~ _
Myiy°'."’ ’>'Puoi,~ '°' ear ' Notary Public
‘ ~I§£g,g, .,_._ 415/hmw bee y

'Lc)§qm gap 003/30
Vcrsion Datc.lune 5. 2018 R*\’ £Q;‘;&BW 19

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 107 of 482 Page|D #:1214

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab Medallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber~Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 108 of 482 Page|D #:1215

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan~by-loan basis for several years

6196169l.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 109 of 482 Page|D #:1216

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “i\/lJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/lJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital Gne and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 110 of 482 Page|D #:1217

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital Gne
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty ofgood faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. in or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 111 of 482 Page|D #:1218

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber»Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. in partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 112 of 482 Page|D #:1219

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

61961691.\'1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 113 of 482 Page|D #:1220

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “{t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the Municipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions

6l961691.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 114 of 482 Page|D #:1221

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensec, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any of these cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equz`pment Fi`nance Corp. v. Chicago Elite Cab
Coi'p., et a[., No. 17 L 998, the Honorable l\/iargaret A. Brennan dismissed Capital Gne’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Eqw`pment Fi'na)ice Corp. v. T he OSG Corp.,
Tri Global Fi'nancial Se)~vices, lnc. et al., No. 600749/2017, But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 115 of 482 Page|D #:1222

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successfiil, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. Gn August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. Aiter this announcement,
Capital One resumed the auction.

46, By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 116 of 482 Page|D #:1223

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47, Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheiriin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith,

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 117 of 482 Page|D #:1224

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wronghil.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 118 of 482 Page|D #:1225

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/iedallion License Upon Foreclosure.

6196169l,vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 119 of 482 Page|D #:1226
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipmcnt Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Mediillion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Tliird Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 1535TX. 1550TX. 1589TX, 1599TX

LlCENSEE NAME: Chicago Polo XII, lnc.

l, § L/W"-»$V\ M% €z-» , hereby swear that l own Taxicab lvledallion License

0 Debtor individual Niimc
Number(s) 1535TX, 1550TX, 15§9'1`){, 1599TX either individually or through a company that l own and I have a defense

to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about Au§st 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Daic oi`Foreclc.isun.l Snle

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

Signature: /M /\/
PririiNarne. /,A V§l/\M"viv\ €L`fu/M/
Reierierishipie Merieii err License/rule \/ 10 a/tw( C</w/'Lw'ia` ward /Y‘W€ijw€, CUJ¢MAL
Address: 7 /__@ /?- 5 iA/»L/éé\/)& Fii/C oé</\` casa/0 j M@/é
Pirorre: 51'2, }9/ '° /?»C/l'/ d
Emeii Addrees= €O/WM§ @ l'>/?*/\ ca,?,_o¢Mf/’cc?e¢¢cd . uO/v/
subscribed erie sworn re before me

this ':QQ day of .lArir/. , 20 ¢§_.

, »,r § ' ' Nbie Pubiie

 

a al

Notary Public ~“

li c blaiE . »i»- 6

L/ '_yc°'"""""` -"'-Ci- .\_»siress: '

veeienoeieiunes.zms ea ,. q 9 v `JIQ 1

` i“

C%j~

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 120 of 482 Page|D #:1227

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co~
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 121 of 482 Page|D #:1228

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

61961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 122 of 482 Page|D #:1229

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster loint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber_Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). 'l`he Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 123 of 482 Page|D #:1230

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 124 of 482 Page|D #:1231

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to 360.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital Gne’s loan portfolio.

21, ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691,vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 125 of 482 Page|D #:1232

total halt. This was clearly tied to Capital Gne’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. Tlie disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. i\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 126 of 482 Page|D #:1233

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set foith at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. If Capital One is allowed to purchase the medallions,

61961691.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 127 of 482 Page|D #:1234

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules,

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqw`pment Fincmce Corp. v. Chicago Ell`te Cob
Corp., er ol., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital Une Equipment Fi`narzce Corp. v. The OSG Corp.,
Tri Global Fi)iancl`al Services, lnc. et al., No, 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 128 of 482 Page|D #:1235

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time ofthe
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital Gne would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as if the foreclosure sale never took place After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 129 of 482 Page|D #:1236

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

61961691.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 130 of 482 Page|D #:1237

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongfull

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 131 of 482 Page|D #:1238

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 132 of 482 Page|D #:1239
AFFH)A`VIT OF DEFENSE TO CRE]DITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Moniqiic Davids

To Creditor: Capital One Equipment Fimmce Corp., f/k/a AlI Points Capital Corp.,
d/b/n Capital One Taxi Mednllion Finance
c/o Troutmiin Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenuc
New York, NY 10022

RE: PUBLIC PASSENGER LlCENSE NUMBER($) 6461'1`)(. 5756TX. 5313TX & 2460'1`X
LICENSEE NAME: Dolfina Taxi Inc.

~., . . 2,
[, St/l/‘W@" …B fl , hereby swear that l own 'l`axicab Medallion License

' chtiir individual Namc
Number(s) 6 61TX. 5756TX. 5313TX & 2460TX either individually or throuin a company that I own and 1 have a

defense to the foreclosure ofthese licenses 1 understand that this license(s) was sold at a foreclosure

sale on or about August 9, 201§ and that sale is contingent upon approval by the Department of Business Affairs

List Datc ot`Foreclosurc Sa|c
` and CO!]SUIT!€|' PI`O[CCUOI'!.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

l /\

 

 

Signature:

PrimName: §i’bw`“-»`\/\ iQ/WWi/‘/i
Reiarienship re Medaiiibri/Lieense/Tiiie l/O wall M/wuva¢¢g¢?%?£v/€ Wl*i//'
Address: Y/le ll 3 `\/W\£o¢v)/l’c Ai/é/ @L\/i`c'ca,ei,r> IL é@é/é
rim are ara/ -» mcf d
Errieii Address: 301/cd way 5 e‘) 061/l ¢Oc%€é?/i’//'¢`oéi/<,<Ag ~ CO’¢/
0 subscribed end sworn re before me

ihis;;ZQ\ day of lady ,201§_.

 

` ' ‘ . _ , Notary Public
(\i .‘.'li\'ET AAW`;`Q °R‘\~v¢~_
‘vf

Vcrsiun Dutc june 5, 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 133 of 482 Page|D #:1240

AFFIDAVIT OF DEFENSE T() CREDITOR
DEFENSE DOCUMENT

In support ofits Afftdavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’S
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 134 of 482 Page|D #:1241

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions iri the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196l69l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 135 of 482 Page|D #:1242

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster loint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 136 of 482 Page|D #:1243

l2. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi~medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi~
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 137 of 482 Page|D #:1244

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies.

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. in 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.v1

U»

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 138 of 482 Page|D #:1245

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital Gne has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 139 of 482 Page|D #:1246

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial 323,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions,

61961691.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 140 of 482 Page|D #:1247

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmerit Finance Corp. v. Chicago E[i`te Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action iri another case currently pending in
New York. That New York Action is Capital One Equipment Fl`nance Corp. v. T he OSG Corp.,
Tri Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~f`ile
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 141 of 482 Page|D #:1248

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 142 of 482 Page|D #:1249

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber»Sheinin including, without limitation, a duty ofgood faith,

50. As explained herein, for years Tri Global relied on Capital Gne to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital Gne, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 143 of 482 Page|D #:1250

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. hicensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratii"ication and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 144 of 482 Page|D #:1251

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing of record, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 145 of 482 Page|D #:1252
AFFIDAVIT OF DEFENSE 11`0 CREDITG\R

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attcntion: i\'lonique Davids

To Creditor: Capital One Equipment Finatice Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Tliird Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 3688TX, 2080TX` 2053TX & 2027TX

LlCENSEE NAME: Enetochka Taxi Inc.

,§' Wl/-Q'V` G"OQ’M Elz/ , hereby swear that 1 own Taxical) Medallion License

chtor lndividual Namc
Number(s) 3688'1`}(. ZQSOTX, ZOS§TX & 2027‘1`)( either individually or through a company that 1 own and l have a

defense to the foreclosure of these licenses 1 understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Dutc ol‘ Forcclosur¢ Szile
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

 

 

 

 

/ /‘\/
Signature: [/ f
Print Name: /f (>i,(/M DV\\/» €MW@A//{
Relationship to Mledallif)/n License/Title l/V WV/ 65me 07//{ /y ¢’s/Ll“{,/`W¢/€ g-?zf

Address: 2/(9 ll § W\QM#“ 'C/ %(l)/A?/O Ié
Phone: 311 W/ " /Z/§/.(/

EmailAddress: ,Q,O(/WOM/LGS id C/éL/\`C£</¢z,OC-<W/." ,. <.LcJ/"?

Subscribed and Sworn to before me

this ,Q/»l day or l§\r,tj , 20 Q_
/"\\ ' »..,,_`_. __ ~ w adm Notal_y Public

\ ‘ ¢"li"ET 04 WS ""\-\1`~»_
‘ No, 0l//c/.
‘ ify p » €a/ rt
. ivy Cam : l./bl/C . hist
Vcrsion Dutc lunc 5. 2018 -' .r-.i t m "S’C'/l '~'“ se cl “ ’ 315 j
._ down y

 

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 146 of 482 Page|D #:1253

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital Gne; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
hicensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGRC)UND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. irene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 1

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 147 of 482 Page|D #:1254

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. in or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years

61961691.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 148 of 482 Page|D #:1255

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As refiected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 149 of 482 Page|D #:1256

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster ioint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 150 of 482 Page|D #:1257

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride»share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 151 of 482 Page|D #:1258

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln shoi't, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 152 of 482 Page|D #:1259

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of 523,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[tjhe taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196169l.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 153 of 482 Page|D #:1260

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. in a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqw`pment Fl‘nance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable i\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl'pment Finance Corp. v. The OSG Corp.,
Tri Global Fl`nancial Services lnc. et al., No. 600749/2017. But, rather than re~file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691,v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 154 of 482 Page|D #:1261

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 155 of 482 Page|D #:1262

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital Gne, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 156 of 482 Page|D #:1263

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 157 of 482 Page|D #:1264

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 158 of 482 Page|D #:1265

ArFiDAvir or DEFENsi: 'ro CREDIToR `

To City: City of Chicago - Public ‘v'ehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst lFloor
Chicago, IL 60608
Attcntion: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a AlI Points Capital Corp.,
d/b/a Capital One Taxi Mednllion Finance l
c/o Troutman Sanders LLP i
Att’n: Andrew L. Buck
875 Third Avenue
New york, NY 10022 l

RE: PUBLlC PASSENGER LICENSE NUl\'lBER(s) 195TX. 202TX. 198TX & 203TX

LICENSEE NAME: Funnv Monicn In Chicago, lnc. y
/`t _ .
1, i"ii"i i lm)\ (:`iq`f"fi€`f%\ i’i‘>'\ ml Chereby swear that 1 own Taxicab Medallion License
chlor individual i\'amc q
Nuinber(s) 195TX, ZOZTX. 198TX & 203TX either individually or through a company that 1 own and 1 have a defense to

the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure j
/

sale on or about August 9, 2018 and that sale is contingent upon approval by the Departmentlof Business Affairs

List Datc nl'Forct:lusure Snlc ]
and Consumer Pi'otection. '

My defense to this foreclosure is: (Use additional pages if needed)

ice deterrent i`e?rerisc fnriiineoi~.

 

 

 

Signature: /flV/\-/ l

Pi~imNrime: Sl/Y:lfilff §Citk)@f`€l' j

Reiarionsiiipco ivieduiiton License/T,ié\fh“*€ qi”€‘§iClKQl/il; if l§t`ji”l”t`>l”t"ZjCCl fli"?(\&.
iam ;itQtW a t milo C»nrri§r> :r.'c latino/t r>
ala . 'i<>i t- is§s’
smaiiAdriress: €(it,kfl\(€l§ @f\i/il(tlfji@(`@tVflCl(£}l/(CU@ CO!Y?.

Subscribed and Svilom to before me

l
this £l ‘L day of .C\\‘)tq t , 20 j_g__.

 

 

/\ § .@R¢¢M,nim:.~_._.»:odb.mil»..~h».~rl
\. .'.t?¢{? david `
t , Om'ct, seal l fNotary Public
Notary Public - state ct t i
M c ‘ 4 .,JS
y amm salon E:tplres Sep rt '019 l

 

Version Date .lunc 5. 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 159 of 482 Page|D #:1266

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co~
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 1

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 160 of 482 Page|D #:1267

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion~secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

61961691.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 161 of 482 Page|D #:1268

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster loint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” orthe “Tri Global l\/IJPA”).

9. in connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/lJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each inonth.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Glo bal originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 162 of 482 Page|D #:1269

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to L,icensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital C)ne loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 163 of 482 Page|D #:1270

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid~2014, funding to the medallion industry came to a

61961691.v1

U\

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 164 of 482 Page|D #:1271

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital Gne’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 165 of 482 Page|D #:1272

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’sj rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions

61961691.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 166 of 482 Page|D #:1273

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital Gne has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court ofCook County, Capital One Eqw`pment Fimmce Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equz'pment Fl`nance Corp. v. T he OSG Corp.,
Tri Global Fi'nancz`al Services lnc. el al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 167 of 482 Page|D #:1274

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successfiil, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 168 of 482 Page|D #:1275

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

6196169l.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 169 of 482 Page|D #:1276

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline iri the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 170 of 482 Page|D #:1277

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196169l.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 171 01 482 Pade|D #:1278
AlFFllDAVlil` OF DEFENSE '1`0 CRIEDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Moni'que Davids

To Creditor: Capital One Equipmcnt Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutmxin Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 5213'1`}{. 5097TX. 2278TX. 5747'I`X. 574311`X & 5946TX

LICENSEE NAME: Galina Cab Cor .

l, T`tl"ll\-m'\ ("\T\fi/F( §\’i€§l f\l' f` l,. hereby swear that Iown Taxicab Medallion License

chtor'|ndividunl Name

Number(s) 5213'1`)(. 5097'1`X. 2278TX. 5747'I`X. 5743TX & 5946TX either individually or through a company that 1 own

 

and l have a defense to the foreclosure of these licenses 1 understand that this license(s) was sold ata foreclosure
sale on or about Auvu= st 9, 2018 and that sale is contingent upon approval by the Department of Business Aft`airs
Lis\ Datc of Fureclosurc Sn|c §

and Consumer Protection

My defense to this foreclosure is: (Use additional pages if needed)
§r:c:= <>i t+r~r\ heat Wrer`§e facet icri<ern-,

raw /l /\/
Pririii\iame; i;“:C`-lucll\f C` l 3 ’i\€/>\`Fii!m
Reiaiionshipcoiviedaiiion License/rifle /i`CiC QVCSH€`i/it" do l:it` Lll”©tf ’Z;Q°Cl lg§€(i~le
nasa aim 5 marietta Clhon/\r> 111 note ira

Phorie: G\l'ér ‘vlc\l' lB§S d :
smaiiAdrirr.ss: '©ClbL)f,\\/(`i§ ©("l”ii/`F\(JF f 01th 1"(’1/(1]/€ t’ \LL@. CC>FYK

Subscribed and Swom to before me

this ¢' j/j) daycr__§\to§! ~ ,20_~1_§_.

 

 

 

 

 
 

"~\Q.E

' x

  

‘=ES=E~_'_-*._
l}lotary Public

ll

Not lCr.

arV Publl . 4

"' ('.er. ~- .. c 5"'¥"'_5‘ Z~'s
Ver.<ion Date june 5. 2018 }‘ ` "<l

'/

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 172 of 482 Page|D #:1279

AFFIDAVIT OF DEFENSE T() CREDITOR
DEFENSE DOCUMENT

In support of its Aff`idavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital Gne breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Afftdavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successh.tl taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 173 of 482 Page|D #:1280

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and bclief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Banl<, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Forl< Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan~by-loan basis for several years.

61961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 174 of 482 Page|D #:1281

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/UPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital Gne relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 175 of 482 Page|D #:1282

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital Gne - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
C)ne based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 176 of 482 Page|D #:1283

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 177 of 482 Page|D #:1284

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196l691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 178 of 482 Page|D #:1285

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXlZ.O$(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions,

61961691.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 179 of 482 Page|D #:1286

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmem Fincmce Corp. v. Chicago Elite Cch
Corp., el al., No. 17 L 998, the I~lonorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Finance Corp. v. The OSG Corp,,
Tri Global Financial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 180 of 482 Page|D #:1287

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place, After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 181 of 482 Page|D #:1288

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe patties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith,

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 182 of 482 Page|D #:1289

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and Will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 183 of 482 Page|D #:1290

CONCLUSION
WHEREFGRE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 184 of 482 Page|D #:1291
AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Tliird Avcnue
New York, NY 10022

Rl;`: PUBLlC PASSENGER LICENSE NUMBER($) 1561TX. 1650'I`X. 2793TX. 3615TX. 4933TX. 1716TX
LlCENSEE NAME: Gng Cab Cgt g.
l, \/C\ licil/o'li VY.L l\)\(:l>i\ , hereby swear that 1 own 'l`axicab Medallion License

Dchtnr individual Nmnc

Nurnber(s) 1561TX. 1650TX, 2793TX. 3615TX. 4933TX. 1716TX either individually or through a company that l own
and l have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about Auaust 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Datc ofForeclosut'c Sulc
and Consumer Protection.

 

 

My defense to this foreclosure is: (Use additional pages if needed)

366 cafet<xcloen,\ R6Y($6~ Uftltt`e`:f\f

\\ /
signature _/
PrimName= Sl’°tf°’t`f\t`f\ / \t)tl`.\tfcl
relationship to tutedautonLicense/Tme\/\"C€\l?( 631`<`i€1/\i’ iii Wf”i'?f€l 606
ladies State § \)\)S.ioo®fi rowe Citittlr;r) ::t, formally
Phone: %\Qw`ilc\l~ `\;3_3”
icmatiaddress: €Z;\M@§ ® mtc€\fji@@if)t”ftf\r%t?@tiDCUTl/i

Subscribed and Sworn to before me

 

 

 

this Q©<Jay Of fiat :/ . Zoil'_'.g_
n i‘M-:a...s
_ JANET Nv"°°“l?ot%izal.’.n_blic
m Of fh`c
ar;y publlc oiate ii
Version Dntc June 5. 2018 "" "'*~\:,,» .l: lion pins 3551 ‘\ ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 185 of 482 Page|D #:1292

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital Gne has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 186 of 482 Page|D #:1293

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide»variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

61961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 187 of 482 Page|D #:1294

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJ'PA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, alter Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital Gne relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

6196169l.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 188 of 482 Page|D #:1295

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber‘Sheinin ~ whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
Gne based on Tri Global’s relationship with Capital One,

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 189 of 482 Page|D #:1296

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 190 of 482 Page|D #:1297

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willtiil misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l,vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 191 of 482 Page|D #:1298

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital Gne has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial 323,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief`, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code ofChicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions,

61961691.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 192 of 482 Page|D #:1299

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl'pment Finance Corp. v. Chicago Ell`te Cab
C()rp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re~frle its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financl`al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 193 of 482 Page|D #:1300

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as if the foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 194 of 482 Page|D #:1301

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/l_lPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 195 of 482 Page|D #:1302

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach ofthe Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691,\/1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 196 of 482 Page|D #:1303

§.Q_U§LH§!Q_E
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing of record, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 197 of 482 Page|D #:1304
AFFIDA_VIT 0F DEFENSE T() CREDITOR

'l`o City: City of Chicago ~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenuc, lst Floor
Chicago, IL 60608
Attention: Monique Davids

'I`o Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp ,
d/b/n Capital One Taxi Medullion Finance
c/o froutman Sanders LLP
Att’n: Andrcw L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 4949TX. 4946TX, 4936TX. 4935TX. & 4923TX

LICENSEE NAME: Green Tea Cab CorQ.

l, %45{'4/1/£(_ &»\/£-O/)c,., hereby swear that 1 own Taxicab Medallion License

chtol l vidunl Nnmc
Number(s) 4949'1`)(. 4946TX. 4936'1`)(` 4935TX. & 4923TX either individually or through a company that l own and l

have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Auau t 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

 

List Datc of Forec|osun: Salc
a nd Consumer Protection

f/ly defense to this foreclosure is: (Use additional pages ifneeded)

 

 

 

Signature: //
Frint Name: %J/t \»\,\\»\ CC{W ft/\/-/{

Retanonship 10 Med[n/ron License/rule \/D LW¢{ CLi/JH\/¢v;;,w/ ;/»',‘1#/¢1'/){¢</¢» Cing
Address. 2/[” /7' .S V/¢L,ead£i /4~/'3 ULLACWG.L~L @Oé/é>

Phone; 77l ’Z :?"?/ " / 2 f/

EmaitAddress: 601 WC\A/~v(f @ C/et»‘cct,'G/vc;¢WV/¢cptyecw/€. L<LW//~

Subscribed and Swom to before me

this\§;_;=~£\ day of gang , 20 l\:__'_

 

. i`~'~\¢ § t
1
/`_\` /v , 0,,}.“" ’>`41,/ Notary Public
4'V Cova ypu wo c/¢_' ea/S v
“e/.».=_. itt
”’»°S se ll
ll

Vetsiun Date .htne 5. 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 198 of 482 Page|D #:1305

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

1n support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGRGUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 1

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 199 of 482 Page|D #:1306

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan~by-loan basis for several years

61961691.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 200 of 482 Page|D #:1307

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/lJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, afier Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 201 of 482 Page|D #:1308

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One -» worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

17. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 202 of 482 Page|D #:1309

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis » including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid~2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 203 of 482 Page|D #:1310

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

6196169l.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 204 of 482 Page|D #:1311

SECOND DEFENSE
(No Default by Licensee)

31. hicensee repeats realleges and incorporates each ofthe preceding allegations as if`
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[tjhe [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital Gne is allowed to purchase the medallions

61961691.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 205 of 482 Page|D #:1312

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation ofthe Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pmem Fincmce Corp. v. Chicago Elite Cab
Corp., el ol., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital Gne’s complaint
but allowed Capital One leave to re~file its cause of action in another case currently pending in
New Yorki That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 206 of 482 Page|D #:1313

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital Gne is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital Gne then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital Gne would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 207 of 482 Page|D #:1314

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber_Sheinin including, without limitation, a duty ofgood faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 208 of 482 Page|D #:1315

54. Capital Gne’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital Gne could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 209 of 482 Page|D #:1316

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 210 of 482 Page|D #:1317

AFFn)A\/rr or DEFENSE To» cimarron g
To City; City of Chicago - Public Vehicle Operations Division l
Department of Business Affairs and Consumer Protection
2350 W. ngen Avenuc, lst Floor
Chicago, IL 60608
Attcntion: Monique Davids

'I`o Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutrnan Snnders LLP
Att’n: Andrew L. Buck 1
875 Tliird Avenue 1
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 2966TX, 2965'I`X & 2963'I`X l

1

. 1 z
11 @`0\11 ‘FY`;\ @6`1'@1‘3€‘(` 6 saw ml m , hereby swear that l own Taxicab Medallion License

chtn‘; individual Numc

LICENSEE NAME: Jasmin Taxi lnc.

Number(s`) 2966TX, 2965'I`X & 2963'1`)( either individually or through a company that l own and l;`have a defense to the

foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Drnc of Foreclosurc St\lc

and Consumer Protection

My defense to this foreclosure is: (Use additional pages if`needed)
dee catequ ti>e@rrr\~§ tile )….
ll 1

 

1

Signatm-:e /l /\/ j

Pr1111Name Si”tt“i b`t V`l l:C[l,i/Cl /FC/ l

nerauonsrnp 111 MedarrtonL l1111§1/'r111e\/1C“€ ©f€§CbW/ll: :’i> 1311in t 7fCi Q,jf`t’lt
1111111¢11= glen § kit)§l\”`frol”\ blr (`rto)€> lt to“totuy

Phone- 31 19 “'1511~13\§

smaitAddress t"ClU~l”\f` (` 18 @Cl’h C(.‘tG” OOYF 1061/6 C‘ct 10 (b`m

Subscribed zlnd Sworn to before me

 

 

 

 

 

 
 

are 01 » ‘_
65 581/c 019
amtrwa

Notar‘/ P“° 11 °`
ray Comtrf= * 101 - 911

c »~»1-»_-;»=¢~ ”"‘

this QQ` day of 1111 l ,20@.
. . ~. .=‘-¢@=~¢1~»“£"“."
,~:_,.\,. ~'"»~¢f.*>..¢$.'>¢d-="-"""“"" . 1 111
(:" ,/\r:t". o»\vt$ 1 § Notary Public
01111 331 '~§;,

Vcrsitm Dare lunc 5. 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 211 of 482 PagelD #:1318

AFFIDAVIT OF DEFENSE TO CREDIT()R
DEFENSE DOCUMENT

In support ofits Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital C)ne") request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence. Because Licensee has timely submitted a completed Affldavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financiai Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2, Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl ]

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 212 of 482 PagelD #:1319

Illinois, maintaining offices at 26l7 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressiver
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

61961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 213 of 482 PagelD #:1320

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/[JPA”).

9. In connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital Gne in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJ'PA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reiiected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

61961691.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 214 of 482 PagelD #:1321

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable coniiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi~
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169].v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 215 of 482 PagelD #:1322

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News ofCapital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl

U\

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 216 of 482 PagelD #:1323

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. In short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

alam______r_e_us_a
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital Gne, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 217 of 482 PagelD #:1324

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions,

61961691.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 218 of 482 PagelD #:1325

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. i\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equi'pment Fl`nance Corp. v. Chicago Ell'te Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re~f`ile its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Fl'nance Corp. v. T he OSG Corp.,
Tri Global Financial Sei'vi`ces, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re»f`ile
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.v1 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 219 of 482 Page|D #:1326

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

WE.N_S_E.
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,()00.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 220 of 482 Page|D #:1327

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber*Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

5 l . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital Gne engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 221 of 482 Page|D #:1328

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue,

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 222 of 482 Page|D #:1329

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

6196169l.vl 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 223 of 482 Page|D #:1330
t
AFFI[DAVH 01?` DEFENSE TCt CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutmnn Snnders LLP
Att’n: Andrcw L. Buck
875 Third Avenuc
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 2969TX

 

LICENSEE NAME: Jasmin Taxi linc.

l(:`f`ii\ \(\C\ (>U‘(i blair §Yi€i mt t/i ,hereby swear that I own faxicab Medallion License

chtor lndi\ idu:tl Narnc
Number(sl 2969'I`X either individually or through a company that l own and l have a defense to the foreclosure ot` these

licenses l understand that this license(s) was sold ata foreclosure
sale on or about August 9, 201§ and that sale is contingent upon approval by the Department of Business Af`t`airs
List Dntc of Foreclosurc Sulc

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

See~‘ ct~i'lcClcreC\ UU pierre ~ i>€il€r\@€>

 

 

 

 

 

 

/_.`
,ht\/

rrimNamc: Yif\€‘i(i\ m gliddle

Retartbnshiprb Medailton License ne \ii ff ijt’€$(li€fii iii @UJCi'Y )t” l 'Z€Ci i:)(`j€fijc.
Address: gwin 3 U\_/i§l@;\ §i”\ QULQ Ci”lt@l't@[\, FC, LOC)CG/LQ

phone §§ QlO fici l l}§§

smart Artriress; €C\\J\)C\‘(C_\§® Chtft`,t§ CC\\"f Klqt€f`tbti“i.(\tf‘m .

subscribed and sworn to before me

this 99 day of flag ,20`\€)‘ .

Signature:

A gu ( ... ’

< _~ \ strict qrth r‘ Notary Public
y Otfic» eat .’
Notary Pubisc - s.ate o' -<z §
My Com.r~`~"~::i. _~;.plres Se;; .' 319

`,.»

 

pep r-

V¢rsion Dntc June S. 2018 ~' r~ ~ ~. ._..`m,,,. :. `

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 224 of 482 Page|D #:1331

AFFIDAVIT OF DEFENSE TO CREDITGR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order of a court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. irene Gans and l\/Iaya Zubok are
related to an owner of Tri Global.

2, Tri Global is a corporation formed and existing under the laws of the State of

62106750.v1 l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 225 of 482 Page|D #:1332

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second~position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/felville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years

62106750.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 226 of 482 Page|D #:1333

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/iaster loint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

62106750.v1 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 227 of 482 Page|D #:1334

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 228 of 482 Page|D #:1335

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-20l4,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride»share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. in 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically. Sometime during mid-2014, funding to the medallion industry came to a

62106750.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 229 of 482 Page|D #:1336

total halt. This was clearly tied to Capital One’s partnership with Uber,

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion~secured loans at issue,

27. Accordingly, Capital Gne has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

62106750.v1 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 230 of 482 Page|D #:1337

SECOND DEFENSE
(No Defauit by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Ru le TXl 3.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/iunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. lt is unclear if the individual purchaser of the medallion at the foreclosure auction
is a qualified applicant under the i\/Iunicipal Code of Chicago or BACP Taxi Rules Regardless,
because ofthe improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 231 of 482 Page|D #:1338

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions
with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation ofthe Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Fl`nance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. T he OSG Co)'p.,
Tri Global Fz`nancl`al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 232 of 482 Page|D #:1339

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,

62106750.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 233 of 482 Page|D #:1340

Capital One resumed the auction.
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith,

51. As explained herein, for years Tri Global relied on Capital Gne to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 234 of 482 Page|D #:1341

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee,

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties
licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect ofdestroying or injuring the right ofthe other party to
receive the fruits ofthe contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

60. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.v1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 235 of 482 Page|D #:1342

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSI()N

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

62106750.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 236 of 482 Page|D #:1343
AFFIDAVIT OF DEFENSE TO CRIEDITGR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avcnuc
New York, NY 10022

RE: PUBLlC PASSENGER LICENSE NUMBER(s) 2645TX, 2775TX, 3027'I`X, 3403TX.l 4439TX & 5461TX
LICENSEE NAME: .Iunc Cab Corp.
l, § '\A/W»D/I/i 644 ’?-"SE»£ , hereby swear that l own Taxicab Medallion License
ebtor individual blame
Number(s) 264 TX. 2775'fX. 3027'1`)(. 3403TX` 4439TX & 5461TX either individually or through a company that 1 own

and 1 have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Atwust 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

 

Lis\ Date ot` Fon:\:losurc Sz\le
and Consumer Protection

My defense to this foreclosure is: (Use additional pages if needed)

l d
/

Signttture: W
PrintName: §f\.»e/l,l’\-A"~ if "\/m/l/i
Relationship to ledallion License/Title l /,0 /(/M‘li CLM}L"O’Z/I`Z&Ly§v‘}/M¢L/fu/fe. C<YZ¢¢{/
" J / (/ ,
Address: w f ?‘ 5 \A/avéw/i`\/£ //C./\ (` ¢u?/ I'L - wé /é
Phone: 52 b ??/ °°’ / _Z»f$/
Emaii Address: ~ZOf w€¢t/r)i 5 @ L&»`L¢V&S»CCA/V/ Cc/;)g cla/52 c»O/’?
Subscribed and Swom to before me

this §§ day of flu/b ,201§_`?_.

 

  

 

  

Notary Public

ll .5.
_v Slé‘le 01 rnnais
Version Dnte luna 5. 2018 -~-~,_..,_ 'Xp{res SEP L’O. 2019

.. r»._..q_.`_ W‘;.

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 237 of 482 Page|D #:1344

AFFlDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, hicensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital Gne
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 238 of 482 Page|D #:1345

lllinois maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second~position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital ()ne and Tri Global participated in the loans

on a loan-by~loan basis for several years

61961691.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 239 of 482 Page|D #:1346

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/lJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber~Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/UPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month,

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success of the portfolio was the product of a “team effort.”

61961691,\/1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 240 of 482 Page|D #:1347

121 Although Capital One historically had no real presence in the Chicago medallion
market, Capital Gne was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago~based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One »~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 241 of 482 Page|D #:1348

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid~2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital Gne would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 242 of 482 Page|D #:1349

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption ofthe taxi industry resulting from Capital Gne’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 243 of 482 Page|D #:1350

WE_
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital ()ne opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the l\/iunicipal Code of Chicago and [the BACP’sj rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TXl3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. If Capital One is allowed to purchase the medallions

6196169l.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 244 of 482 Page|D #:1351

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any of these cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmenr Finance Corp. v. Chicago Elite Cch
Co)'p., el' al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re~file its cause of action in another case currently pending in
New York. That New York Action is Capital One Eqw'pmem Fl'nance Corp. v. The OSG Corp.,
Tri Global Financial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 245 of 482 Page|D #:1352

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as if the foreclosure sale never took place After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 246 of 482 Page|D #:1353

FlFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital Gne to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

6196169l,vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 247 of 482 Page|D #:1354

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 248 of 482 Page|D #:1355

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 249 of 482 Page|D #:1356
AFFIDAVIT 011 DEFENSE TO CREDKTG)R

To City: City of Chicago - Public Vehicle Operations Divisiun
Department of Business At`fairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipmcnt Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Mcdallion Finance
c/o 'I`rotttman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

Rl§: PUBLIC PASSENGER LICENSE NUMBER(s) 859TX, 884TX, 911TX & 995TX
LlCENSEE NAME: Luckv Four Cab Corp.
1, <)LA/l/\/~»O¢'\ MQ' fZ’l" /L , hereby swear that l own Taxicab Medallion License
Dt:blnr individual \'amt.~
Numbcr(s) 859TX. 884TX. 911TX & 995TX either individually or through a company that l own and I have a defense to
the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about Au@st 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List D:ttc ufFut'cclusuu: Sul\:

and Consumer Protection

My defense to this foreclosure is: (Use additional pages if needed)

a/`CZZ</yfcw/ Dr{//Ww<sz fleet/cm

 

 

PrtrrrName 7/ §[\*7/""‘/"“\ €(f¢»/Q/w/f

thacionshtp to Mi:/dattiorr License/rate \/'0 dbpr dawa UQ»¢¢/ 0111¢¢¢¢7‘14/£ a?,¢»-/Y!"
Address w /?~ § lit/fedch /¢}ve @{,e‘ greene l(/ 606/b

Pbbne. 311 7'5// /Z) (/

r:mait Artrtress: é€/W¢w/rf § 62 t,£t/i<¢w$»occt/// c__cU`_l¢g ' ¢~ 45 ¢M/#

Subscribed and Sworn to before me

<-`S;>
\

 

this/313 dayof__f_-\stt . __.___ 2919_-
//`\%

"" h

Notary Public
57 /) ~
~013 0/// 4 WS “-
r "” omnff”."b//rc';. eat ""‘
Vetsion Date Junc 5. 2013 l "` . .'/0”`:)"‘19//;;,;0" ./ g

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 250 of 482 Page|D #:1357

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affldavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 251 of 482 Page|D #:1358

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital Gne is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital Gne and Tri Global participated in the loans

on a loan-by~ loan basis for several years.

6196169l.v1 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 252 of 482 Page|D #:1359

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

11. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion~secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.\/1 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 253 of 482 Page|D #:1360

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14, Throughout the course of the l\/Iaster loint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. AS explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 254 of 482 Page|D #:1361

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital Gne,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News ofCapital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital Gne began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 255 of 482 Page|D #:1362

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.v1 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 256 of 482 Page|D #:1363

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 257 of 482 Page|D #:1364

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equi`pment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York, That New York Action is Capital One Eqw`pment Finance Corp. v. T he OSG Corp.,
Tri Global Financi'al Servicesj lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.v1 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 258 of 482 Page|D #:1365

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital Gne resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691,vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 259 of 482 Page|D #:1366

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi»medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issuel

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 260 of 482 Page|D #:1367

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 261 of 482 Page|D #:1368

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 262 of 482 Page|D #:1369
AlFFIIDAVIT OF DEFENSE TO CREDITOR

Ti) City: City of Chicago- Public Vehiele Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenuc, lst Fioor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sandcrs LLP
Att’o: Andrew L. Buck
875 Tliird Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 124'I`X. 139TX. 141TX. 175TX. 286TX

LlCENSEE NAME: Luckv ln Chicago lnc.
l, \/C,\ l@nii (\O\ ‘Z~UDOYW , hereby swear that Iown Taxicab Medallion License

chior individual Namc

Number(s) 124TX. 139TX. 141TX. 175TX, 286TX either individually or through a company that 1 own and l have a

 

defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Atfairs
Lisi Daie cl Fort.‘closure Salc

"111(1€01‘181.1111€1` PfOi€C[lOH

i\/Iy defense to this foreclosure is: (Use additional pages if needed)
___. fare c\»t{. attract fha mt WCY\Q@

l /
Signature: /\/
Prinri\iame. Si"€l m l`(ll{ CCl M l
Reiaiionshipco Medaiiion License/ricie\_\/i€€ 9?816`@°1/71' :i§ QU€ Gl’Yf i`ZCCl Q(j C=i/i§,
Aridress. grle ij § U\AU l’\ Ql(ilm[\t@ :L,l 0@@11@`
am ats 'i©it ia§§
EmatiAddress: €f\txmwi§@(‘flt€&(]d\€&ffmq£ C(`ii'\Q/TYi/i,

Subscribed and Sworn to before me

this ll t§y£t;q£::w ,20"\€>9__.

 

 

 

 

 

L/\ i -’/1/t/rrw"n,;;md m“@‘a,..,.
/‘ -' No,a,y p Olf lf.lci .ea,° Notary Public
' ‘V}' Carnm “g;l:/'_ ~/n'a!e b 1
"‘ :»~-.,_ J"‘ "reSS l
."‘ " w epic J 19 ~

Vcisi:m Date.lunci. 2018 " "“'%" '

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 263 of 482 Page|D #:1370

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 264 of 482 Page|D #:1371

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

6196169l.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 265 of 482 Page|D #:1372

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global MJPA”).

9. ln connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/lJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691,vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 266 of 482 Page|D #:1373

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital Gne could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

l5. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 267 of 482 Page|D #:1374

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital Gne “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically. Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 268 of 482 Page|D #:1375

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly.

24. The disruption ofthe taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion~secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issuc.

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 269 of 482 Page|D #:1376

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the Municipal Code of Chicago or BACP Taxi Rules

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. If Capital One is allowed to purchase the medallions

6196169l.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 270 of 482 Page|D #:1377

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules

42. l\/loreover, Capital Cne’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equi`pment Finance Corp. v. Chicago Elz're Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Finance Corp. v. The OSG Corp.)
Tri Global Fi`nancia[ Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 271 of 482 Page|D #:1378

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FGURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. Afrer this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 272 of 482 Page|D #:1379

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50, As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee,

61961691.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 273 of 482 Page|D #:1380

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of` good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital Gne’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratif`ication and/or Acquiescence)

60. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 274 of 482 Page|D #:1381

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 275 of 482 P<age|D #:1382
AFFIDAVIT OF DEFENSE TO CREDITGIR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Monique Davids

To Creditnr: Capital One Eqnipment Finaiice Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance 1
c/o Troutman Sanders LLP j
Att’n: Andrew L. Buck
875 Thii'd Avenue l
New York, NY 10022 l

REZ PUBLIC PASSENGER L[CENSE NUMBER(S) 4071'I`X. 4121TX & 4137TX
LICENSEE NAME: Mauenta Zone Cal) Co.
l, Ci l\\l m C”\C,\Y}FY` %Y`if‘i 10 t mhereby swear that I own Taxicab ivledallion License

chtor indi\ idtml Numc

 

 

Number(s) 4071TX 4121 l`X & 4137'1`X either individually or throuin a company that 1 own and 1 h[ave a defense to the

foreclosure of these licenses 1 understand that this license(s) was sold at a foreclosure l

Lisi Dtitc ofForee|osure Snle

1
l
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
and Consumer Protection l

My defense to this foreclosure is: (Use additional pages if needed)

%ee adapted ‘De@reree Momeoe

 

 

 

 

/’ 1
signature l /\/ j
PrimName- gl”`€t 1060 EC_it.,OC/\`{`C\ f 1
neiacionshipw iviedaiiion Lillenserririe `\1 th: 136 €@CCYT Y> Fit)flijfl ‘Z€Cl l;\q(>{itc
ideas 1101 o 3 webe§`>\/i oriented 11/ d>cdit §
Phone= 319 f_1€\\ l:§<< 1

aman A¢idress: €‘Cli xr`irt‘t`\@`-l”i\`f‘ftfr Cd ri”i'r”i 519 Cr 1113 Ct"fYW 1

 

 

 

Subscribed and Si}vom to before inc

this 1211 day of L\, 1 §, 1 ,2015;.

'>.¢.

 

. \:.'i.i° ° ¢A` 1
yp owcp ‘;;',S "‘; Noiary Public
',: My gaming Ubll€- cia iate. l
y , »=-r;r>.~_g,`:. _`;’ '~‘ Dlres sep /.s` §

.. - .t, "
Versit)n Dnic Junc 5.2018 '§‘ ’*¢av lg il

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 276 of 482 Page|D #:1383

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support ofits Afftdavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) laicensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab i\/Iedallion License Upon Foreclosure

FACTUAL BACKGROUND

i. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and i\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196l69l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 277 of 482 Page|D #:1384

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second~position financing to the taxi industry. in or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

61961691.v'l 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 278 of 482 Page|D #:1385

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital Gne’s senior participation interests in the
loans are more particularly set forth in a certain l\/iaster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global MJPA”).

9. in connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, alter Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion~secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.v] 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 279 of 482 Page|D #:1386

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global‘to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressiver press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/iaster joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 280 of 482 Page|D #:1387

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to 360.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.corn/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 281 of 482 Page|D #:1388

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 282 of 482 Page|D #:1389

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXlS.OB(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the Municipal Code of Chicago and [the BACP’s] rules and
regulations, including payment of the license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13,03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the Municipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital Gne is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 283 of 482 Page|D #:1390

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to infiict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equlpment Fz`nance Corp. v. Chicago Elite Cab
Corp,, et al,, No. 17 L 998, the Honorable i\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equz`pmem Fincmce Corp. v. The OSG Corp.,
Tri Global Fl`nancial Services, lnc. et a[., No. 600749/20l7. But, rather than re-frle its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-frle
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 284 of 482 Page|D #:1391

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Liicensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein,

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. Afrer this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 285 of 482 Page|D #:1392

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business. Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.v] 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 286 of 482 Page|D #:1393

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60, Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 287 of 482 Page|D #:1394

_C__Q_N_QL_U_S_LQ_E
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab i\/iedallion License Upon Foreclosure.

6196169l.v1 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 288 of 482 Page|D #:1395
AFFIDAVIT OF DEFENSE TO CREDITO»R

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection '
2350 W. Ogden Avenuc, lst Floor 1
Chicago, iL 60608 '
Attcntion: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a A11 Points Capital Corp.,
d/b/a Capital One "li`axi Medallion Finance
c/o Troutman Sandcrs LLP
Att’n: Andrew L. Buck
875 'I`hird Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 4286TX
LICENSEE NAME: Magenta Zone Cab Corg.
1, GTCri\(\Q\ F`;C,tl( \’f( Si/i€t mt f_\ , hereby swear that l own Taxicab Medallion License

chtoi individual Name

Number(s) 4286'1`)( either individually or through a company that 1 own and l have a defense to the foreclosure of these

 

licenses l understand that this license(s) was sold at a foreclosure

sale on or about Au<>ust 9. 2018 and that sale is contingent upon approval by the Department of Business Afi'airs

 

List Datc of Foreclosure Sale
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages ifneeded)

 

"\

Ke-e oldeolried Deier\§ie 1 lv‘ rvim:`frt`e
l
Prrm Name: §Vt€r`f\ 161 E(`it,k,l”)` gi
ncratitinsrirp to Medarrrori License/Trrre`\/ 102 ptf€%t(i€i’ii' § Wi"r¥t’lf€\ A@
Address: @Ul¢i F\ L)\EKJC>\'§l/\ O»i”i\(`&§@» lt LQUCQUQ

Phone: K`\B"icl l ‘ 13§§~.

smart Address: »t':c:.lte`err@i§ @Citt`@i_@©©orr rosado C`<:t`ti. t"'o>of\

Subscribed and Sworn to before me
» t
thist l day of _._Et t,\ § , 30 1_.§_
11 ~ ,.

1~..-
m ;’)A.t'gr ,,, ila
Nolar '.’i ' " "`otary Public
' 'wy COm/nis/:?Dl"j`_ ea/
. ~»~ 3_;_; Rl;\"_` 2

 

 

x,

c.-
. °.,
on w td{¢» o. ` §

Vcrsitm Datc Junc 5. 2018 " "‘:.",»_N tr

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 289 of 482 Page|D #:1396

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support ofits Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. irene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 290 of 482 Page|D #:1397

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second~position financing to the taxi industry. in or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

62106750.v1 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 291 of 482 Page|D #:1398

8. In 2010, Capital Gne requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain i\/laster loint Participation Agreement, dated
August 2, 2010 (the “i\/iJPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallio ns
As reflected in the Tri Global l\/lJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallio n~secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital Gne as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 292 of 482 Page|D #:1399

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital Gne was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago»based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/iaster loint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One » worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 293 of 482 Page|D #:1400

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital Gne,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News ofCapital One’s partnership with Uber surfaced in approximately mid-20l4,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19, Capital Gne began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. 1n partnering with and promoting Uber’s ride-share services Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 294 of 482 Page|D #:1401

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value of the Chicago taxi medallions securing the loans

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27, Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

62106750.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 295 of 482 Page|D #:1402

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosurej purchaser must meet all the
criteria for licensing as set out in the Municipal Code of Chicago and [the BACP’s] rules and
regulations including payment of the license transfer fee, license fees and any other fees fines or
taxes due and owing to the City.” Rule TXl3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/lunicipal Code of Chicago or BACP Taxi Rules. Regardless,
because ofthe improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.vl 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 296 of 482 Page|D #:1403

making Capital One the potential purchaser.

40. Upon information and belief, Capital Gne is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules

4l. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. if Capital One is allowed to purchase the medallions
with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pment Finance Corp. v. Chicago Ell`te Cab
Corp., et al., No. 17 L 998, the Honorable l\/iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital UHe Equl`pment Fincmce Corp. v. The OSG Corp.,
Tri Global Financial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.v1 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 297 of 482 Page|D #:1404

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-f`rle
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,

62l06750.vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 298 of 482 Page|D #:1405

Capital One resumed the auction
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty ofgood faith,

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi~medallion loan origination and servicing business Although the Tri Global
l\/iJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 299 of 482 Page|D #:1406

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee.

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits of the contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

60. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.v1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 300 of 482 Page|D #:1407

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab i\/Iedallion License Upon Foreclosure

62106750,v] 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 301 of 482 Pal:je|D #:1408

AFFIDAVIT ()F DEFENSE "l`Cl CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection j
2350 W. Ogden Avenue, lst Floor l
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp. .,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue "
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 1945TX, 4364TX. 4463TX. 4475TX & 4528TX

 

LICENSEE NAME: Mauve Zone Cab Co.
1(’\7`&\\’1’®\ Gf\… ~%`\@1` m . , hereby swear that iown Taxicab Medallion License

Debt’or lndtvidual Name

Number(s) 1945TX. 4364TX. 4463'I`X. 4475'1`X & 4528TX either individually or through a company that l own and l

have a defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about August 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

 

List Darc of Foreclosure Salc
and Consumer Protection

 

My defense to this foreclosure is: (Use additional pages if needed)

§eee r??l#i~or\lnecl `Dc§i,zer/R% written t_~‘

 

 

/ /,

 

 

 

 

Signature: //\/ .

Print Name: SV>G ()/ /\ E/li LDl/Cl

 

Relationslrip to Medallion \yicense/Title\_itc@ Q’€SlCFi/if: fi) iii Ut"(`@(`l`i>,'€€\ Qq€(l&

Address: S`LQ lrw § \J\EUX\ Chiml(] lt i_O©kOl il xQ1
Phone: :>\lg "iq l \B §§
Email Address: Tlde § @ CliiCU.('/§C`Cil/'FTGQJ»QC&}) (`Om -

Subscribed and Sworn to before me

 

/i

thing1 dayof_£§u§ 1 ,ZOH_.

 

y

Vcrsion Datc June 5, 2018

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 302 of 482 Page|D #:1409

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DCCUMENT

ln support ofits Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital Gne"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rulcs, no transfer upon foreclosure may be allowed except
pursuant to an order cfa court having jurisdiction Thercfore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, irene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196l69l,v] l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 303 of 482 Page|D #:1410

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York ll747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers,
including taxicab businesses that rely on the medallion»secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second~position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. GVer the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 304 of 482 Page|D #:1411

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the l\/UPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/lJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/lJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Glo bal originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6l96l69l.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 305 of 482 Page|D #:1412

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit 'l`ri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi~medallion economy.
Capital One strongly encouraged Tri Global to aggressiver acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressiver press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 20l 3 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 306 of 482 Page|D #:1413

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid~2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides When paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital Gne created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 20l4 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 307 of 482 Page|D #:1414

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. In short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

nast._i)_i;r_ansa
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6l96169l.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 308 of 482 Page|D #:1415

SECOND DEFENSE
(No Default by Licensee)

3 l. hicensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure} purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl$.O$(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl 3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196169l.vi 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 309 of 482 Page|D #:1416

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TXl3.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation ofthe Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Finance Corp. v. Chicago Elz`te Cab
Corp., el al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Fl`ncmce Corp. v. The OSG Corp.,
Tri Global Financial Services lnc. et al., No. 60()749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital Gne did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196l69l.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 310 of 482 Page|D #:1417

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 20l 8, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 3323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to Work out a deal on any liens on the medallion(s) bought at the auction, Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auctionl

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196]69l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 311 of 482 Page|D #:1418

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital Gne.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital Gne owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee,

6196169l.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 312 of 482 Page|D #:1419

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 313 of 482 Page|D #:1420

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing of record, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to ri`ransfer Taxicab l\/Iedallion License Upon Foreclosure

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 314 of 482 Page|D #:1421
AFFIiDAVIT OF DEFENSE '11`0 CREDITOR

To City: City of Chicago - Public Vehiclc Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attcntion: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/n Capital One Taxi Medallion Finance
c/o 'l"routman Sanders LLP
Att’n: Auclrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 4769TX. 4775TX. 4778'I`X. 4782TX

LicaNsEE NAME: Misha car cab cdrg.
L\\O\l lr‘=°(\'l"l (`C\ am . hereby swear that Iown Taxicab Medallion License
D\.‘bior individual Namc

Number(s) 4769TX. 4775TX. 4778TX. 4782TX either individually or throuin a company that l own and I have a defense
to the foreclosure of these licenses l understand that this license(s) was sold ata foreclosure

sale on or about Augu§t 9, 2918 and that sale is contingent upon approval by the Department of Business Affairs

Lisi Daie of Foreclosure Salc

and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)
SC‘*'°< Fiie~£imr<r\l l\e(:lr:r*§r> 1111 1 Wi§fli-_

Signature:

/\
smmmsm tit/md edu)@…
neiarionshipio Meria ion License/Tirie\/i©€ Of€%\(`… § … /ZfCl,Q%@/Y§
sssss 3101 8 icntri%\¥ en ecti 1b tax
Phone: .:Rl; 'TC\l lri~§-<
sss sss.»ss edward 3 @r~lo©o.gocdm bodth is mm ,

Subscribed and Sworn to before me

 

 

 

 

 

 

 

 

 

this w day of D~L_t/al, , 20 j_B.
n M-Wptary Public
s‘ 'ANET mims ,
i)lili:,A ear d
d Notar yPubtic state c f
Version Daie june 5, 2018 7"1`/ Com¢t‘ ires Se l 9 w
11 1 , i

` ""N'aa~;

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 315 of 482 Page|D #:1422

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 316 of 482 Page|D #:1423

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan~by~loan basis for several years

61961691,vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 317 of 482 Page|D #:1424

8. in 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital Gne’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/lJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 318 of 482 Page|D #:1425

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago~based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital Gne - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital Gne
engaged in irreconcilable confiicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 319 of 482 Page|D #:1426

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News ofCapital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital Gne’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride~share services Capital Gne and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 320 of 482 Page|D #:1427

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber~Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 321 of 482 Page|D #:1428

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial S23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the Municipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital Gne is allowed to purchase the medallions,

61961691.\'1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 322 of 482 Page|D #:1429

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’S owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation ofthe Taxi Rules
simply to infiict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipmer)t Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financial Services lnc, et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 323 of 482 Page|D #:1430

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time ofthe
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital Gne
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as if the foreclosure sale never took place After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 324 of 482 Page|D #:1431

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber»Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi~medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52 Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

6196169l,vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 325 of 482 Page|D #:1432

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 326 of 482 Page|D #:1433

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

6196169l.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 327 of 482 Page|D #:1434

AFFIDAVI'li` 017 lDEFENSE 'i`O CREDITDIR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Financc
c/o Troutman Santlers LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER($) 4790TX. 4792TX, 4798TX. 4803TX & 4818TX

LICENSEE NAME: Monaco Taxi lnc.

 

l, SWL~\.,./.->m mg g ll , hereby swear that l own Taxicab Medallion License
0 chtor individual Name
Nuinber(s) 4790TX. 4792TX. 4798TX. 4803TX & 4818TX either individually or through a company that l own and l
have a defense to the foreclosure of these licenses l understand that this license(s) \vas sold at a foreclosure
sale on or about Auaust 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
List Date of Foreclosure Snie
and Consumer Protection
My defense to this foreclosure is: (Use additional pages if needed)
17

Signature: /

Print Name: MW»~"\ Cd W£W@

Relationship to Medallion Licenié/Title __l / 10 004/l G[ L’LMJZZ'~M-»\' 1 v 'AMLW
1 0 /

zs /a~ 9 binds aa crow ,7:2 saa/2

Plione: zi 2 W/ "”/z,_i///

Email Address: €O{Wc(/\/W( 3 @ €,£t» uc?@€¢>o//,¢L;,__¢Cz¢,é L»€>/"’]

Subscribed and Swom to before me

 

 

 

 

. 3[@ ,
:~'. ~ 0/; t , . Gi
`.;. ~¢\ ~
V\:rsiun Dute lime 5. 2018 ;,. \M . 171/as s d / J,S g

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 328 of 482 Page|D #:1435

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago, Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 329 of 482 Page|D #:1436

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second»position financing to the taxi industry In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

6196169l.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 330 of 482 Page|D #:1437

8, ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way cfa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global l\/lJPA”).

9. in connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber~Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/lJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt~service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan poitfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 331 of 482 Page|D #:1438

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans So that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster loint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long-standing business venture With Tri Global, Capital Gne engaged in
intentional and systematic efforts to line its own pockets to the detriment ofLicensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.\/1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 332 of 482 Page|D #:1439

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion~
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’S assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid»2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 333 of 482 Page|D #:1440

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
While the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital Gne’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 334 of 482 Page|D #:1441

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set foith at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[tjhe [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and ithe BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 335 of 482 Page|D #:1442

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and f`urther benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules

42. l\/Ioreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. in a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqaipmem Finance Corp. v. Chicago Ell'te Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A, Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Eqw'pment Fl`nance Corp. v. T he OSG Corp.,
Tri Global Fl`nancial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’S bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 336 of 482 Page|D #:1443

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,
Capital One resumed the auction,

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 337 of 482 Page|D #:1444

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/UPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

61961691.\/1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 338 of 482 Page|D #:1445

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue,

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratiflcation and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 339 of 482 Page|D #:1446

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 340 of 482 Page|D #:1447
AFFIDAVIT OF DEFENSE TO CRJEDITOR

To City: City of Chicago~ Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp. ., f/k/a A11 Points Capital Corp. .,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1641TX. 2394TX & 2968TX

LICENSEE NAME: Moneta Taxi lnc.

L g \/l/\/\-A_eft/i 6;’%1’@‘§ E £/ , hereby swear that I own Taxicab Medallion License

ODebtor individual Name
Nurnber(s) 1641'1`§, 2324TX & 2968TX either individually or through a company that I own and l have a defense to the
foreclosure of these licenses I understand that this license(s) was sold at a foreclosure
sale on or about Augi_i§t 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

Lisi Date cf Foreclosure Sale
and Consumer protection

My defense to this foreclosure is: (Use additional pages if needed)

l

 

 

 

/
signature ' fl /\/
PiimNsme- §M vv¢v\ ide
Reiaiionshipio Medaiiion License/rise /ll/D CM/\Of wvvf‘f\»G/‘/ljli////’>» MMOi/`lLLM/€» ¢LSL"\Z¢
Address ge q' 3 l/\/€lj/)r,tl/i/ A'\/£ Uv\(’z:t,@i/O j @/Oé/é
Pim,ms 31?, ?»@//~ /ZS’S/ d
smaiiAddress= 651 odwa @ /’/f/\/\` Co</?~;JCM/“/'&Zi€ 546 664

Subscribed and Swom to before me
this 39 day otis .,/, ,20 _1§.

raised .,_.
.; M°“~'*‘-a¢~iu}_'u~ .__la

6 ,~' 'ANET mms Nofary Public
1 N t 01{1€1.' 031
:" 0 31' 11 Public s ,
MyC Comm ssi on§ me 0 m

times S l ,
Version Datc June 5, 2018 ~. v -._,.¢.,,,. v.` _ ap v` 019
mw

 

 

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 341 of 482 Page|D #:1448

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One") request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital Gne’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affrdavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion hicense Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6l96169l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 342 of 482 Page|D #:1449

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, Melville, New York ll747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 343 of 482 Page|D #:1450

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “l\/lJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/lJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As refiected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt~service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196]69l.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 344 of 482 Page|D #:1451

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 345 of 482 Page|D #:1452

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 346 of 482 Page|D #:1453

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 347 of 482 Page|D #:1454

SECOND DEFENSE
(No Default by Licensee)

 

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial 323,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital Gne is allowed to purchase the medallions,

61961691.vl 7

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 348 of 482 Page|D #:1455

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation ofthe Taxi Rules
simply to inflict maximum damage and cause irreparable harm. in a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York, That New York Action is Capital One Equl`pment Finance Corp. v. The USG Corp.,
Tri Global Financl`al Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 349 of 482 Page|D #:1456

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction, Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’ s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 350 of 482 Page|D #:1457

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty ofgood faith,

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 351 of 482 Page|D #:1458

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 352 of 482 Page|D #:1459

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

61961691.\'1 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 353 of 482 Page|D #:1460

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor’s Capital One Equipment Finnnce Corp. ., f/k/a All Points Capital Corp. .,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NU'MBER(s) 3006TX
LICENSEE NAME: Moneta Taxi lnc.

I, 3 \/\/l~v-M/\ (>/ifi' lL 613 ll , hereby swear that I own Taxicab Medallion License

ebtor individual Name
Number(s) 300 X either individually or through a company that 1 own and I have a defense to the foreclosure of these

 

 

licenses I understand that this license(s) was sold at a foreclosure
sale on or about Auggst Q, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure SaIc
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

063/m Ot/r`MDf/}W~ee WM/`

 

 

 

iii/f

PrtmName; §i/r,ex`:# 't/c MM~

muhammch MedamonLi¢enK/Tine /V l/p O’»wf cwc?%»@'b¢‘ U¢e// /)»//¢¢M§We ¢l€‘“f
Address: 7,6 /'7"~ § \*\/¢Lé¢ét//)¢\ 14‘/6' cé'/¢CW -/~L 605/5

Phone; 3/2- 'fC/( ~'/?' Y('

aman Adaress: ~€ci wool/af § @ oérn`ca»Q'»Gca/A'a;ig c;.¢c¢ 1,'0/"7

Subscribed and Sworn to before me

this ’;)\9\ day of got 1/ , 20 _\§_.

 

 
  

"‘”"‘““‘B“Wtary Public
JANET ')Avrs

Ol{ic1. sam
1 Notary publ'c Siai€D.' 1 1915
vernon one amc 5,20111 ' y C°mm'°”'OHZ '~ .‘Jlres sep w 1319
_. 3_“ m ,

"" ar,.

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 354 of 482 Page|D #:1461

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 355 of 482 Page|D #:1462

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion~secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

62106750.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 356 of 482 Page|D #:1463

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 20l0 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital Gne held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Glo bal originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 357 of 482 Page|D #:1464

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

l3. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital Gne could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/Iaster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - Worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 358 of 482 Page|D #:1465

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-20l4,
and was followed by an aggressive nationwide marketing campaign launched by Capital Gne. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 359 of 482 Page|D #:1466

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 20l5, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. In short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital Gne has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

62 l 06750.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 360 of 482 Page|D #:1467

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately $23,100.00.

37. Pursuant to Ru le TXl 3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the i\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl3.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/Iunicipal Code of Chicago or BACP Taxi Rules. Regardless,
because ofthe improper auction process instituted by Capital One, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 361 of 482 Page|D #:1468

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code ofChicago or BACP Taxi Rules.

4l. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,
with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TXl3.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Fl‘nance Corp. v. Chicago Ell`le Cab
Corp., et al., No. l7 L 998, the Honorable i\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital Cne leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Fl'nance Corp. v. The OSG Corp.,
Tri Global Fl`nancial Services, lnc. et al., No. 600749/2017. But, rather than re-f`ile its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 362 of 482 Page|D #:1469

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

45. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as if the foreclosure sale never took place. After this announcement,

62106750.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 363 of 482 Page|D #:1470

Capital One resumed the auction,
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciai'y Duty)

48. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin depended and which Capital One knowingly
accepted, Capital Gne owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith.

5l. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 364 of 482 Page|D #:1471

corresponding decline in the value ofthe taxi medallions at issue.

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee.

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits ofthe contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

60. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 365 of 482 Page|D #:1472

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab i\/ledallion License Upon Foreclosure

62106750.vl l2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 366 of 482 Page|D #:1473

AFFIDAVIT OF DEFENSE TO CR]EDITOR

To City: City of Chicago ~ Public Vehii:le Operations Division ‘
Department of Business Affairs and Consumer Protection 1
2350 W. Ogden Avenue, lst Floor 1
Chicago, IL 60608
Attention: Monique Daw'ds

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp. .,
d/b/a Capital One Taxi Medallioo Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NU`MBER(§) 3745TX. 3774'I`X. 3786TX & 3840'I`X

LICENSEE NAME: Pink Zone Cab Co. ‘

L("Y,`li llWL G`C\f l/)€(%bif"l fit m ,hereby swear that l own Taxicab Medallion License

Dehtor individual Name
Number(s) 3745TX. 3774'1`}{, 3786'I`X & 3840TX either individually or through a company that I ow`n and l have a

 

defense to the foreclosure of these licenses I understand that this license(s) was sold at a foreclosure

sale on or about Au st 9. 2018 and that sale is contingent upon approval by the Departmentiof Business Affziirs

 

List Date of Foreclosure Salc l

and Consumer Protection. t

My defense to this foreclosure is: (Use additional pages if needed)

366 detect/teel iier Gnsiim‘=r~n:`

/

/
Signature: /\/

PriniName. §l/`i€°i f\lF\ /fl,(,k{al`/W`Cl
Reiauonsvip 111 Medaiiion License/r ie \/‘C€ PFCS iClC`i'/i’l' ii> liiUJCl/i§)(t'?,:f"£`l Q:FW'
Address= §Ul lq 3 b `@C,\\i'\ fdic/\Q le`l\CCClO _B:L. kQUlQlLQ
Phone= 3\‘3' /iCl\ ' \§»S§`
131111111 Address: @'j\)\m§ @ fifili§@k@;`i@@@t\”‘ii@.%€@'lii CUY.Yi 1
subsumed and sworn 10 before me

~ ' . 1
11111 f;i';)\ day or llt,ij 1 ,201§_.

;\NLMQ`N f
f_/
/_\ "l't 3~.1`.

31' "‘i/‘j'€r mms "°N Notary Public
/' Nol@ry p Of.hc" `193/
d ivy C°mm'is_;ijbl"; ' State c. ¢`
1 va " l "'p] 1

versionoatciunes,zois . “ ~~ f ‘, gm . ,1'

 

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 367 of 482 Page|D #:1474

AFFIDAVIT OF DEFENSE TG CREDITOR
DEFENSE DOCUMENT

ln support of its Afiidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital Gne”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rulcs; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Afiidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 368 of 482 Page|D #:1475

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 606l6. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York ll747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion~secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry, ln or around 2006 Tri Global was
approached by North Fork Banl<, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6l961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 369 of 482 Page|D #:1476

8. ln 20l0, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital Gne’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster loint Participation Agreement, dated
August 2, 2010 (the “i\/IJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/l.lPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 370 of 482 Page|D #:1477

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago~based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty ofgood faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 371 of 482 Page|D #:1478

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital Gne. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride~share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. in 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically. Sometime during mid-2014, funding to the medallion industry came to a

6196169l.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 372 of 482 Page|D #:1479

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. In short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

61961691.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 373 of 482 Page|D #:1480

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issuel

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code ofChicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

61961691.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 374 of 482 Page|D #:1481

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation ofthe Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl'pment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipmenl Fl`nance Corpt v. The OSG Corp.,
Tri Global Fz`nancia[ Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 375 of 482 Page|D #:1482

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital Gne are
proven true and Capital One’s bad faith is exposed

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction, Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 376 of 482 Page|D #:1483

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business, Although the Tri Global
l\/lJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee,

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 377 of 482 Page|D #:1484

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

57. Pursuant to the covenant of good faith and fair dealing, Capital Gne could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratiiication and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 378 of 482 Page|D #:1485

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

61961691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 379 of 482 Page|D #:1486
AFFIDAVIT OF DEFENSE '11`01 CREDITO>R l

To~City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 213TX, 216T}_{, 218TX & 221TX 1
LICENSEE NAME: Pregy Rachel In Chicago, Inc. l
I, lf`Y`ll tm (1£`/1(` f)t>/ Si/it°‘i (`il m hereby swear that l own Taxicab Medallion Licerise

panel unusual Nam¢
Nurnber(s)213TX, 216'1`X, 218TX §§ 221TX either individually or through a company that I own and I have a defense to

the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

sale on or about Au st 9 2018 and that sale is contingent upon approval by the Department ofBusincss Affairs

 

List Date of Foreclosure Saie
and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

S:~»e way/mw D§er\se "\ir;cortr°.tit

 

 

 

signature ‘

PrintName: t§\pt€ in tlQJ\./E`Clil\_l:ld`l l

Ruanonuup coMed111111111License/fit1e\li@€ lt’CStClG/)ch'=f? fiUifi)Vt Z@l writ
Address. Siol ri § U\E\’Il\§l/\ f\\’it(\Cl\C\f’/‘ _l_l fail @kOl lQ

Phone: _§1°§5 f`bdl lg\<§ l

111111-11111111¢51. §Clttl“i(©l% @“anl©frurmfh®t@/Ul> (`zlm

Subscribed and Sworn to before me

 

 

spring il dayofi§n§ 1 ,201§
j trw a 1

 

Comm mfg pyb//¢ ¢a/

...4 "@/) r1 °""¢ f
..‘.," m _ :p/res S;'

Version Date Junc 5, 2018 1." ~~1, 7
t`>.d` t )‘9 if

`». .
~" g .
g vye Ab,aryp O,','l.;, it,/3 q~a`_`ql` Notary Pubhc

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 380 of 482 Page|D #:1487

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support ofits Affldavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and Maya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6l96]69l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 381 of 482 Page|D #:1488

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second~position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Banl<, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressiver
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan~by~loan basis for several years.

6196169l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 382 of 482 Page|D #:1489

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/[aster Joint Participation Agreement, dated
August 2, 20l0 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

lO. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJ'PA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt~service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

6196169l.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 383 of 482 Page|D #:1490

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago»based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty ofgood faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”),

l7. in or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 384 of 482 Page|D #:1491

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

lS. News of Capital Gne’s partnership with Uber surfaced in approximately mid-20l4,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis _ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

2l. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. in 2014, when Capital One began its partnership with Uber, the Chicago market

sonened dramatically Sometime during mid'2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 385 of 482 Page|D #:1492

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. Moreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital Gne has no right to foreclose

on the medallions at issue.

6196169\.vl 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 386 of 482 Page|D #:1493

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

35. Gn August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid 0f$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TXl 3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

61961691.vl 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 387 of 482 Page|D #:1494

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pmenl Fz'nance Corp. v. Chicago Ell'te Cab
Corp., er al., No. l7 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Eqw`pmem Finarzce Corp. v. The OSG Corp.,
Tri Global Fz'ncmcial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6l96l69l.vl 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 388 of 482 Page|D #:1495

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital Gne is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposedl

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169].\'1 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 389 of 482 Page|D #:1496

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein,

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin including, without limitation, a duty of good faith,

50. As explained herein, for years Tri Global relied on Capital Gne to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/lJP/-\ provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 390 of 482 Page|D #:1497

54. Capital Gne’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 391 of 482 Page|D #:1498

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

6196!69l.vl 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 392 of 482 Page|D #:1499

AFFIDAVIT OF DEFENSE TO CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: l\/lonique Davids

To Cx'cditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finnnce
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1207TX. 1189TX, 1174TX & 1169TX
LICENSEE NAME: Princess Taxi lnc.
l, S\A/\¢Cv.»v. MQ/ P>i’:)?-' , hereby swear that l own Taxicab Medallion License
0 chtor individual Nume
Number(s) 1207TX. 1189TX. l 174'1` X & 1169TX either individually or through a company that l own and l have a
defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
Li.\‘t Dzne ol`Fnreclnsure Stilc

and Consumer Protection

l\/ly defense to this foreclosure is: (Use additional pages if needed)

 

ll

Signature: ‘/}//i/_/ 7
Print Name: j j\i/l"/\’"*/‘ w V/Ji/'v~(
Relationship to M¢.{{iallion License/Title \/p WC(} W/{LWC g;_¢/{' ">' rl`%ebilR/€, ag/<l/ l/bv‘//

adm zia 1a 9 ma 1311/123 ma aaa C aaa 42 1a ria/2
Fhone: z/ 2 ;?“q/ "/Z]/i/
Email Address: »e¢{"\/f(/t/zfj § @ D£V\ C:¢L?/\? c ¢'/fl// h,;\,_zc:-L,Z. ¢‘.A‘JV]

 

 

 

Subscribed and Sworn to before me

this QQ\ day of £\\,\> ,20`\§:_.
Notary Public

Vursion Dnte .lunc 5. 2018

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 393 of 482 Page|D #:1500

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affidavit of Def`ense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital Une”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
Gne and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion hicense Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, Inc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 394 of 482 Page|D #:1501

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital Gne is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

6196]69l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 395 of 482 Page|D #:1502

8. in 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/UPA”).

9. ln connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber~Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallio ns
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Glo bal originated the medallio n~secured loans and Served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise. This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 396 of 482 Page|D #:1503

l2. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi~medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital Gne could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/[aster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long~standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital Gne
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi~
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital Gne loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.vl 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 397 of 482 Page|D #:1504

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

lS. News ofCapital One’s partnership with Uber surfaced in approximately mid*2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two fi'ee Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital Gne would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 398 of 482 Page|D #:1505

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value of the Chicago taxi medallions securing the loans

25. ln short, Capital Gne has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691.v1 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 399 of 482 Page|D #:1506

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 323,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXlB.OB(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl3.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TXl3.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. if Capital One is allowed to purchase the medallions,

61961691.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 400 of 482 Page|D #:1507

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TXl3.03 and TXl3.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pment Fz'nanoe Corp. v. Chicago Elite Cab
Corp., et al., No. l7 L 998, the Honorable l\/largaret A. Brennan dismissed Capital Gne’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York, That New York Action is Capital One Equipmem Finance Corp. v. The OSG Corp.,
Tri Global Fz`nancial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196l691.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 401 of 482 Page|D #:1508

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction, Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 402 of 482 Page|D #:1509

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats realleges and incorporates each of the preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty ofgood faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 403 of 482 Page|D #:1510

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

6196169l.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 404 of 482 Page|D #:1511

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab Medallion License Upon Foreclosure

6l96l691.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 405 of 482 Page|D #:1512

AFFIDAVIT Ulit` DEFENSE TO CREDIT()R

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Moniquc Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/l)/a Capital One Taxi Mednllion Finance
c/o Troutman Sanders LLP
Att’n: Andrcw L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(§) 1291'1`X. 1273'1`X. 1262TX & 1230TX j

means ss NAME: anna Taxi 111¢. 1

l (;\Oti it \/\Ci G()\{i’}(-Y' \… 1/\1 f`\ ,hereby swear that I own Taxicab Medallion License

Dubtor lndi\ iduul Numc

Number(s) 1291TX1 1273TX. 1262TX & 1230'1`)( either individually or through a company that l own and 1 have a
defense to the foreclosure of these licenses [ understand that this license(s) was sold at a foreclosure
sale on or about August 9 2018 and that sale is contingent upon approval by the Department of Business At`i`airs

Li.\'t Dtue of Foreclosure Sal».~
and Consumer Protecuon.

 

1\/ly defense to this foreclosure is: (Use additional pages if needed)

weil-1480an iuea(»rrse Wmna’it

//
P1~11111\111me1 g €1`( tim l_;:CleJCU`Cl.
Reiarionshipm Medanion¢sicense/Tiue\/1€€ f:)f€'%td€t”lf 3 gUti'l[)t”\/Zri[>€i l:i'(,F/lt':~
1111111111. 3101“7 \l llci®l©€i§l’l f 101©01(`1/ :Ct. to®tolLQ
Phone: 333 hlc\i \3-§§
aman Address. CCiL,LIKC\K@ Ci\\CQl~C\C,f\(Z\W tCif 10 C ( 1\\®@(1`{1/1

Subscribed and Sworn to before me

his 2’;_): day of (§g§j , 20 jB_.

….sr.»i~.. -...___.,_

 

 

 

 

°"' 1 aek.,.¢b .
U w r"r nl .
" “ 'w'i$ ~ .1 .
0111¢1.15;1¢ § Notary Public
N°iary Public state u 14 ns 1

My Comm ss i’ou :'.>ptres Sep.n. 319 1'

Vcrsion Duic june 5. 2018 ' ' v ' ' """“W¢'W"-*v

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 406 of 482 Page|D #:1513

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, hicensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affldavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab Medallion License Upon Foreclosure

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber~Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 407 of 482 Page|D #:1514

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, illinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second-position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry, In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and Nolth Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan~by~loan basis for several years.

6196169l.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 408 of 482 Page|D #:1515

8. In 2010, Capital Gne requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJ'PA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan poitfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success of the portfolio was the product of a “team effort.”

61961691,vl 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 409 of 482 Page|D #:1516

l2. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago»based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin ~ whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital Gne
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi~
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.v1 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 410 of 482 Page|D #:1517

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. 1n 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.vl 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 411 of 482 Page|D #:1518

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/Ioreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion~secured loans at issue,

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

6196169l.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 412 of 482 Page|D #:1519

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. hicensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 413 of 482 Page|D #:1520

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital One Equl`pment Finance Corp. v. Chicago Elite Cab
Corp., et al., No. 17 L 998, the Honorable l\/Iargaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Finance Corp. v. The OSG Corp.,
Tri Global Fincmcial Services, lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital ()ne’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 414 of 482 Page|D #:1521

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of 523,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction, Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction,

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.v1 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 415 of 482 Page|D #:1522

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which bicensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber~Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith,

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based,

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital Gne engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee,

61961691.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 416 of 482 Page|D #:1523

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital Gne could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 417 of 482 Page|D #:1524

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 418 of 482 Page|D #:1525
AFFIDA`VH` 0111` DEFIENSE ”1`0 CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, lL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a A11 Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 1717'I`X, 1784TX, 1805TX, 1832TX & 1849TX
LICENSEE NAME: Reservior II Hacking Corp.
1, § \’Xl"""°m C`a“@a{z“ 1511 ll , hereby swear that I own Taxicab Medallion License

1\) never mdivtduat Nam¢
Number(s) 1717TX 1784TX 1805TX 1832'1`X & 1849'1`){ either individually or through a company that I own and 1

 

have a defense to the foreclosure of these licenses I understand that this license(s) Was sold at a foreclosure

sale on or about Auggst 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection.

 

My defense to this foreclosure is: (Use additional pages if needed)

/B/C<_ a/f*f'¢t/MZ\-w/ DW bow

 

/

I’rint Name: §L‘~»i/| bv\ “» cla/d l,\/Fv\/~/(.

Relationship to M:l/llallion License/Title l//p l>f¢\’\ép Mi'\~ffvt 7 ,z/J '/’.l/»' WCU€/WL¢‘W

Address: w/?°".S [/t/A/éM/d /l"`/'€’ &c\/‘C [L/~’\,é-> .Z:C éé)é/é
Phone: /S/ ?~/ W/ ""'/?,}/(
bdpr 3 1/1"

 

Signature:

 

 

Email Address:

   

Subscribed and Sworn to before me

ihist§f§~ day or L\u/t. ,20)§_.
;;'PMW?~
_,};M;`; …” -.LW Notary Public

.,;:y
;1 Naai ar °""C1 »,a,
FM y Pub11_
comm/ea- ‘ g m l _
Version Date lune 5, 2018 `~__,§:"__"_"` nip/res Sep '11.13,3

........

  

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 419 of 482 Page|D #:1526

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support ofits Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One"`) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.vl l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 420 of 482 Page|D #:1527

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago~based taxi medallion loans as well as
offering second~position financing to the taxi industry.

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion~secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years

61961691.vl 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 421 of 482 Page|D #:1528

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. ln connection with the Tri Global l\/[JPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/l.lPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As refiected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6196169l.v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 422 of 482 Page|D #:1529

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago»based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

l6. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable confiicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi~
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 423 of 482 Page|D #:1530

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

l9. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically. Sometime during mid~2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 424 of 482 Page|D #:1531

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion~secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

6196169l.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 425 of 482 Page|D #:1532

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

35. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3,04(d), “[tjhe taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the Municipal Code ofChicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lf Capital One is allowed to purchase the medallions,

61961691.\/1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 426 of 482 Page|D #:1533

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Equipment Finance Corp. v. Chicago Ell'te Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital Gne leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Finance Corp. v. The OSG Corp.,
Tri Global Fl`nancial Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital Gne did not re~file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

6196169l.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 427 of 482 Page|D #:1534

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital C)ne would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital Gne would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,
Capital One resumed the auction,

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 428 of 482 Page|D #:1535

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level of trust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee

61961691.v1 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 429 of 482 Page|D #:1536

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each of the preceding allegations as if
set forth at length herein.
61. Capital One’s claim of` breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 430 of 482 Page|D #:1537

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

61961691.v1 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 431 of 482 Page|D #:1538
AFFIDAVIT OF DEFENSE TO CRIEDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attentlon: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
lc/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUl\/IBER(§) 1866TX, 1867TX. 1870TX, 1910TX. 1938TX & 1951TX

LICENSEE NAME: Samuel Taxi Cor .

1, §/(A/°‘""M G”Qaiz/M ahereby swear that l own Taxicab Medallion License

qé}tor mcmann Nam¢

Number(s) 1866'1`X, 1§§7'1`)(, 1870'I`X. 1910TX, 1938TX & 1251TX either individually or through a company that I own

and 1 have a defense to the foreclosure of these licenses l understand that this license(s) was sold at a foreclosure

 

sale on or about Au st 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

 

List Datc of Foreclosure Salc
and Consumer Protection

My defense to this foreclosure is: (Use additional pages if needed)

/»oc/ <></f'f@/v¢uu,/f DQV%¢/a-/i,e DocM/»</fL

 

//i
Signature: %/\/ l
Print Name: j >¢VM J"‘/\`V\' q/MW;'/V‘/(
Relationship to deallion License/Title l,//p ‘W"i/ 044/71 ;"‘7:,?¢9/’34?¢' M€l/"f “L/?»@/a
Address: % {?'a § l/\/Q,£c¢%/¢"/’C, (M/L`C¢V$/O -Zaé we /é

Phone: 2,1/ Z/ ?Q/ 'aa /Z/ /J/
Email Address: ‘(Z¢}/"\/Ci/\./\/(S @ (`/él»~`c‘ fr,jj,\g£a///S“aa'g€c alj ¢.dM/)

Subscribed and Swom to before me

 

this 93
'"’ ' »1~..

g al umw aims
t officim Saa'
11 Notar ‘ _ 1

ion Explres Sep 2(1`. 3019
»» cesam t5

dayof A\_'l‘j ,20l__¢<:/__.

    

 

 

.1_'31_. -<

Notary Public

'''''

Vexsion Date June 5, 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 432 of 482 Page|D #:1539

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support ofits Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital Gne’s claim of breach of contract / default is barred by the doctrines ofestoppel, waiver,
ratification and/or acquiescence Because licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, lrene Gans and l\/Iaya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 433 of 482 Page|D #:1540

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 606l6. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollovv Road, l\/lelville, New York l 1747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, Which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide~variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry, In or around 2006 Tri Global was
approached by North Forl< Bank, which expressed interest in partnering with Tri Global to expand
the scope ofits lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196l69l.vl 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 434 of 482 Page|D #:1541

8. In 20l0, Capital One requested that Tri Global enter into a more formal
arrangement by way ofa master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global l\/IJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the l\/IJ’PA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance With
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/UPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As refiected in the Tri Global l\/IJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6l96l69l.vl 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 435 of 482 Page|D #:1542

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressiver press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin ~ whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment ofLicensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion~secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.v1 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 436 of 482 Page|D #:1543

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid~2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. in partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 437 of 482 Page|D #:1544

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. in short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. Moreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and hicensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue.

61961691`v1 6

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 438 of 482 Page|D #:1545

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue.

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/Iunicipal Code of Chicago and [the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); See also TXl3.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. lfCapital One is allowed to purchase the medallions,

6196169l.vl 7

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 439 of 482 Page|D #:1546

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqw`pmem Fimmce Corp. v. Chicago Ell'le Cab
Corp., el al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re~file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equl`pment Finance Corp. v. T he OSG Corp.,
Tri Global Fincmcial Services, lnc. et al., No. 600749/2017. But, rather than re~file its case in the
New York Action and pursue its alleged causes of action, Capital Gne instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 440 of 482 Page|D #:1547

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction, Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction. Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as if the foreclosure sale never took place. After this announcement,
Capital One resumed the auction.

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 441 of 482 Page|D #:1548

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber~Sheinin relied heavily on and trusted Capital One.

49. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital Gne knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business, Although the Tri Global
MJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691.vl 10

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 442 of 482 Page|D #:1549

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right ofthe other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 443 of 482 Page|D #:1550

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order

of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure.

6196169l.v1 12

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 444 of 482 Page|D #:1551
AFFIDAVIT Olf" DEFENS]E '11`0 CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a All Points Capital Corp.,
d/b/'a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LICENSE NUMBER(s) 4764TX, 4114TX, 6318TX. 2_273TX. 1793TX, 1491TX.
1275TX, 1164TX, 915TX, 6230TX. 6122TX & 5625TX

LICENSEE NAME: Siro, Inc.
I, § \x/I/L?\°Mld“alwl?> 23 12/ , hereby swear that 1 own Taxicab Medallion License
Number(s) 4764'1`)(. 4114TX. 6318TX. 2273'I`X. 1793TX. 1491TX. 1275TX. 1164TX. 915TX. 6230TX. 6122TX &
_5_6_2§1;)§ either individually or through a company that I own and I have a defense to the foreclosure of these licenses I
understand that this license(s) was sold at a foreclosure sale on or about Augt_ist 9, 2018 and that sale is

List mate berreclbsur¢ sale

contingent upon approval by the Department of Business Affairs and Consumer Protection.

My defense to this foreclosure is: (Use additional pages if needed)

/9</€, ‘(/f?`l`€vvfm/vf 1)€611»\_42/ `D~a/crx,w»w/f'

/7 -
Signature:

,\/
Prichame: // v §L…Wi»` €£fWa/wi
Reiaribnsbipch aiiianibebse/Tine l/JO dsa/161 Mv`/L-="/\ YM/ S¢}¢»¢JZ¢/c ‘W
ab ia» § law /a/v ca ia.w,zz aaa/a
Pbone: 211 ?'6//"/2»6/
ambit Address: eochcwf§ 69 €,éta`c¢caOcMr/Wuc@ Co/‘?
y d subscribed ana sworn ib before me

this 619 dayof gm ,201_,§_.

 

 

 

Q JA/t»(r`o‘z€§g_ Notary Public
q,. mar

Vcrsion Date Junc 5, 2018

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 445 of 482 Page|D #:1552

AFFIDAVIT OF DEFENSE TO CREDIT()R
DEFENSE DOCUMENT

ln support of its Affidavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital Gne”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
of Defense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/Iedallion License Upon Foreclosure

IiACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok, lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

61961691.v1 1

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 446 of 482 Page|D #:1553

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second~position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/Ielville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”). f

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry. In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by~loan basis for several years.

61961691.v1 2

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 447 of 482 Page|D #:1554

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain Master Joint Participation Agreement, dated
August 2, 2010 (the “l\/IJPA” or the “Tri Global l\/IJPA”).

9. in connection with the Tri Global l\/UPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. ln exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

61961691.v1 3

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 448 of 482 Page|D #:1555

12. Although Capital Gne historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the Master Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin - whose interests were closely
aligned with those of Capital One ~ worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. In or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

61961691.\/1 4

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 449 of 482 Page|D #:1556

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital Gne’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis ~ including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber~Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value of Tri Global’s and Capital One’s loan portfolio.

21. ln partnering with and promoting Uber’s ride~share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

61961691.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 450 of 482 Page|D #:1557

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion~secured loans at issuer

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

61961691.v1 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 451 of 482 Page|D #:1558

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosure Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000,00.

36. Capital One won the foreclosure auction with its initial 323,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TXl3.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/[unicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196169l.v1 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 452 of 482 Page|D #:1559

with no intention of ever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TXl3.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital 0ne Equl`pment Finance Corp. v. Chicago Elite Cob
Corp., et ol., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equz`pment Finance Corp. v. The OSG Corp.,
Tri Global Financiol Services lnc. et al., No. 600749/2017. But, rather than re~file its case in the
New York Action and pursue its alleged causes of action, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause ofaction in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital Gne’s bad faith relationship with Uber. The reality is that

61961691.v1 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 453 of 482 Page|D #:1560

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

6196169l.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 454 of 482 Page|D #:1561

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue of the parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty ofgood faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

61961691,v1 10

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 455 of 482 Page|D #:1562

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratiiication and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.v1 ll

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 456 of 482 Page|D #:1563

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab Medallion License Upon Foreclosure

6196169l.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 457 of 482 Page|D #:1564
AFFIDAVIT OF DEFENS]E '1`0 CREDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

To Creditor: Capital One Equipment Finance Corp., f/k/a A11 Points Capital Corp.,
d/b/a Capital One Taxi Medallion Finance
c/o Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

R.E: PUBLIC PASSENGER LICENSE NUMBER($) 2149TX

LICENSEE NAME: Valex Cab Corp.

I, °\./Q lic>if\"\_l(iql\ DU’EYT , hereby swear that 1 own Taxicab Medallion License

chtor individual Namc
Number(s) 2149'1`)< either individually or through a company that I own and I have a defense to the foreclosure of these

licenses I understand that this license(s) was sold at a foreclosure
sale on or about Au st 9 2018 and that sale is contingent upon approval by the Department of Business Affairs

List Date of Foreclosure Sale
and Consumer Protection

 

My defense to this foreclosure is: (Use additional pages if needed)

See: o+~ioo`rizcl 13§4<=0%€ Bemeflb.

 

 

1 ,\V/

signatbrb: /

Primmee; gi%f‘"l't/i\i/`\ EClLOC/\FCl

Reiariobsbipto Me mob License/Trae‘\/i`€'r=` pt/`€`§\.le"(i'§ 118 lDtkalf>YlCT.Q\ w
adm Stb'\ 3 008me\ Cr)i‘ocbo)m :. 0 tacoma

Pbbne= 3\3~”`1€\1~ 19§§

Emailaddress: €C\ULD(C\% @`WC&QNQU\W(UQUQCC&U@YW,

Subscribed and Sworn to before me

 

 

 

this ,QQ day br 11\0.:}, ,20'\_§`1.
d (§~.‘..a"i'-A"&¢M“_L": w
/` as ".:;1,1 N mario
ii M N°‘a'yPUblic-bzatec»

ycommi?sion :.~ l '
cma‘»`w-`E," l _np res sep '_L .J!g g

j;:;`;’%=;p=¢¢ y
.`~3

Vcrsion Date luna 5, 2018

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 458 of 482 Page|D #:1565

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

ln support of its Affidavit of Defense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (1) Capital One has no right to
foreclose on the medallion at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affidavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

1. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/laya Zubok are
related to an owner of Tri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

62106750.v1 l

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 459 of 482 Page|D #:1566

lllinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, Melville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry ln or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital One in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years

62106750.v1 2

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 460 of 482 Page|D #:1567

8. ln 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/laster Joint Participation Agreement, dated
August 2, 2010 (the “MJPA” or the “Tri Global l\/IJPA”).

9. In connection with the Tri Global MJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010.

10. Pursuant to the terms of the MJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount of its participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global MJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global MJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. in exchange for its services Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

ll. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans Although 'l`ri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

62106750,v1 3

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 461 of 482 Page|D #:1568

12. Although Capital One historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital One.

16. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

l7. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital One loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

62106750.vl 4

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 462 of 482 Page|D #:1569

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

19. Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to 360.00. Capital One created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’s loan portfolio.

21. In partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. In 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

62106750.v1 5

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 463 of 482 Page|D #:1570

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue

27. Accordingly, Capital One has materially breached the credit agreement and
hiceiisee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue

62106750.vl 6

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 464 of 482 Page|D #:1571

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue

THIRD DEFENSE
(Improper Foreclosu re Sale Purchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

35. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of $23,000.00.

36. An individual won the foreclosure auction with a bid ofapproximately 523,100.00.

37. Pursuant to Rule TX13.03(b), “[t]he [foreclosure] purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and [the BACP’s] rules and
regulations including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TX13.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. lt is unclear ifthe individual purchaser ofthe medallion at the foreclosure auction
is a qualified applicant under the l\/Iunicipal Code of Chicago or BACP Taxi Rules. Regardless,
because ofthe improper auction process instituted by Capital C)ne, there is a strong likelihood that

the individual purchaser will ultimately decide not to go forward with the foreclosure sale, thus

62106750.vl 7

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 465 of 482 Page|D #:1572

making Capital One the potential purchaser.

40. Upon information and belief, Capital One is not a qualified applicant and has no
intention ofever seeking licensure under the l\/lunicipal Code of Chicago or BACP Taxi Rules

41. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate
keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,
with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

42. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

43. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any ofthese cases to reach their natural conclusion, Capital Gne instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. ln a recent case that was filed in
the Circuit Court of Cook County, Capital 0ne Equl`pment Finance Corp. v. Chicago Elil‘e Cab
Corp., et al., No. 17 L 998, the Honorable l\/largaret A. Brennan dismissed Capital Gne’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York. That New York Action is Capital One Equipment Finance Corp. v. The OSG Corp.,
Tri Global Financz`al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the

New York Action and pursue its alleged causes of action, Capital One instead chose to do an end

62106750.vl 8

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 466 of 482 Page|D #:1573

run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re-file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership
with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that
Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosure Sale Process)

44. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

45. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of$23,000.00.

46. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the

foreclosure purchaser’s money as ifthe foreclosure sale never took place After this announcement,

62106750.vl 9

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 467 of 482 Page|D #:1574

Capital One resumed the auction
47. By instituting this type of foreclosure auction, Capital One created an improper
foreclosure process that created false values and did not bind the foreclosure purchasers

FIFTH DEFENSE
(Breach of Fiduciary Duty)

48. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

49. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

50. By virtue ofthe parties’ business relationship as set forth above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

51. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business Although the Tri Global
l\/l_lPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

52. Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

53. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of

the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the

62106750.vl 10

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 468 of 482 Page|D #:1575

corresponding decline in the value ofthe taxi medallions at issue

54. Capital One engaged in an intentional course of wrongful conduct orchestrated to
harm Licensee,

55. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

56. As a direct and proximate result of Capital One’s breach of its fiduciary duties

Licensee has suffered, and will continue to suffer, substantial damages

SIXTH DEFENSE
(Breach ofthe Implied Covenant of Good Faith and Fair Dealing)

57. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

58. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

59. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue

60. As a direct and proximate result ofCapital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,

substantial damages

62106750.\/1 11

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 469 of 482 Page|D #:1576

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

61. Licensee repeats realleges and incorporates each ofthe preceding allegations as if
set forth at length herein

62. Capital One’s claim of breach of contract / default is barred by the doctrines of
estoppel, waiver, ratification and/or acquiescence

CONCLUSION

WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit of Defense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

62106750.vl 12

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 470 of 482 Page|D #:1577
AFFIDAVIT OF DiElFENSE ”1`@ CRIEDITOR

To City: City of Chicago - Public Vehicle Operations Division
Department of Business Affairs and Consumer Protection
2350 W. Ogden Avenue, lst Floor
Chicago, IL 60608
Attention: Monique Davids

'1`0 Creditor: Capital One Equipment Finance Corp., f/k/a A11 Points Capital Corp.,
d/b/a Capital One Taxi Medallion Financc
clo Troutman Sanders LLP
Att’n: Andrew L. Buck
875 Third Avenue
New York, NY 10022

RE: PUBLIC PASSENGER LlCENSE NUMBER(§) 1970TX. 622TX. 1952TX, 1653TX. 886TX

LICENSEE NAME: Valex Cab Corg.

l. \v/ 01 l’€l/i'l'l/"C\ {Z»LJUJY\ . , hereby swear that 1 own Taxicab Medallion License

chtnr lndividun| Numu

Number(s) 1970TX 622TX 1952'1`X l653'1`X 886'I`X either individually or through a company that 1 own and 1 have a

 

defense to the foreclosure ofthese licenses 1 understand that this license(s) was sold at a foreclosure
sale on or about August 9, 2018 and that sale is contingent upon approval by the Department of Business Affairs
Lisl Datc ol`Fon:closurc Snlc

and Consumer Protection

My defense to this foreclosure is: (Use additional pages if needed)
‘.;`>eo‘ e-l#l:raC\/weci Wer\§€ flint )t`,fr"l”lf
h

 

Signuture: \
PnotName= §l”i€l la @Wlf?"l
relationshipromeoonion Lioe o/Tiue \/\`Ct" 13”€%‘(`“1€”{11' 33 FlU'llD/\"Z:€Cl ©S`“\°`flt~.
nasa auto s woman emerge l` 1/ wore
rubber 313 "1@\1‘ 19§`§’
smaiiAddross: €Cll,LUYCl§ 1513 Ql\l(\(ll(:’>@@(‘at”f` 1(1(:$1€ (lC`/Llf) COW/Y`l.
subscribed and sworn to before mo
this §;l`§;:i`::or 1:\1_1(/ , 20 13
/"`\ ""`*""~s_~-

' ”*"'Fr '» w .
w ~ob,ypu§mb, 1135 gary Public
, ' ycomn;,‘..°io',//(: . aims a f
, \> l ap

V¢:xsion Dnte lurie 5. 2018 ' '~~‘:~,,.. “ - »'.‘)jg f

 

 

 

Case: 1:19-cv-01806 Document #: 1-8 Filed: 03/14/19 Page 471 of 482 Page|D #:1578

AFFIDAVIT OF DEFENSE TO CREDITOR
DEFENSE DOCUMENT

In support of its Affldavit ofDefense to Creditor, Licensee asserts the following defenses
in opposition to the Creditor’s (“Creditor” or “Capital One”) request to transfer public passenger
vehicle license upon foreclosure and to the foreclosure sale: (l) Capital One has no right to
foreclose on the medallions at issue; (2) Licensee does not owe the amount claimed by Capital
One and has not defaulted on the agreement at issue with Capital One; (3) the foreclosure resulted
in an improper foreclosure sale purchase that violated the BACP Taxi Rules; (4) Capital One
instituted an improper foreclosure sale process; (5) Capital One breached its fiduciary duty to
Licensee; (6) Capital One breached the implied covenant of good faith and fair dealing; (7)
Capital One’s claim of breach of contract / default is barred by the doctrines of estoppel, waiver,
ratification and/or acquiescence Because Licensee has timely submitted a completed Affldavit
ofDefense, pursuant to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except
pursuant to an order ofa court having jurisdiction Therefore, Licensee respectfully requests that
the BACP deny Creditor’s Request to Transfer Taxicab l\/ledallion License Upon Foreclosure

FACTUAL BACKGROUND

l. Symon Garber formed Tri Global Financial Services, lnc. (“Tri Global”) in 2004,
along with Roman Sapino and others, to provide capital to taxicab medallion owners. Tri Global’s
principal, Roman Sapino, also has many years of experience in the taxicab financing industry and
has been involved in successful taxicab enterprises in New York and Chicago. Tri Global’s co-
owners include Galina Garber-Sheinin and Valentina Zubok. lrene Gans and l\/Iaya Zubok are
related to an owner ofTri Global.

2. Tri Global is a corporation formed and existing under the laws of the State of

6196169l.vl l

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 472 of 482 Page|D #:1579

Illinois, maintaining offices at 2617 S. Wabash Avenue, Chicago, lllinois 60616. Tri Global is
engaged in the business of financing and servicing Chicago-based taxi medallion loans as well as
offering second-position financing to the taxi industry,

3. Upon information and belief, Capital One is a corporation formed and existing
under the laws of the State of New York, maintaining a principal place of business at 265
Broadhollow Road, l\/lelville, New York 11747.

4. Tri Global was formed to provide loans to purchasers of public passenger vehicle
licenses and medallions in the Chicago market, which confers the right to operate a taxicab in
Chicago pursuant to the regulations issued and regulated by the City of Chicago Department of
Business Affairs and Consumer Protection (“BACP”).

5. Tri Global offered medallion and other financing to a wide-variety of borrowers,
including taxicab businesses that rely on the medallion-secured loans to earn their livelihoods. Tri
Global primarily focused its business on servicing taxi medallion loans for various lenders and
also offered second-position financing to the taxi industry In or around 2006 Tri Global was
approached by North Fork Bank, which expressed interest in partnering with Tri Global to expand
the scope of its lending platform.

6. Over the next several years, Tri Global and North Fork Bank entered into numerous
successful loan participations When North Fork Bank was acquired by Capital Gne in or about
2006/2007, this practice continued with Capital One.

7. Capital One was even more eager than North Fork Bank to capitalize upon Tri
Global’s contacts in the Chicago marketplace and strongly encouraged Tri Global to aggressively
seek prospects for additional medallion loans. Capital One and Tri Global participated in the loans

on a loan-by-loan basis for several years.

6196169l,vl 2

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 473 of 482 Page|D #:1580

8. In 2010, Capital One requested that Tri Global enter into a more formal
arrangement by way of a master participation agreement, to which Tri Global agreed. The terms
and conditions governing that relationship and Capital One’s senior participation interests in the
loans are more particularly set forth in a certain l\/Iaster Joint Participation Agreement, dated
August 2, 2010 (the “l\/UPA” or the “Tri Global MJPA”).

9. In connection with the Tri Global l\/lJPA, Symon Garber, Roman Sapino, Ruben
Giacomozzi, Valentina Zubok, and Galina Garber-Sheinin signed the Tri Global Guaranty, dated
August 2, 2010,

10. Pursuant to the terms of the l\/IJPA, Tri Global generated business, handled
collections, serviced the loans and remitted monthly payments to Capital One in accordance with
the amount ofits participation in each underlying loan while Capital One held senior participation
interests in the various loans made and serviced by Tri Global to owners of Chicago taxicab
medallions (the “Loans”). The Tri Global l\/IJPA contemplates the sale of senior participation
interests in loans issued and/or originated by Tri Global to owners and operators oftaxi medallions.
As reflected in the Tri Global l\/lJPA, after Tri Global sells a participation interest, it continues to
service the debt owed thereunder. In exchange for its services, Tri Global receives a servicing fee
that is paid from the debt-service payments remitted to Tri Global each month.

il. Since the inception of the Tri Global/Capital One relationship, the parties have
participated in many loans. Although Tri Global originated the medallion-secured loans and served
as the official loan servicer for the loan portfolio, Tri Global relied on and trusted Capital One and
its commercial finance expertise This relationship was often characterized by Capital One as a
“team” and “partnership” and its officers and representatives, including David Cin (“Cin”) and

others, regularly commented that the success ofthe portfolio was the product ofa “team effort.”

6l96l691.vl 3

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 474 of 482 Page|D #:1581

12. Although Capital ()ne historically had no real presence in the Chicago medallion
market, Capital One was eager to exploit Tri Global’s connections to the taxicab medallion market
and capitalize upon Tri Global’s market dominance in the Chicago taxi-medallion economy.
Capital One strongly encouraged Tri Global to aggressively acquire additional Chicago-based
medallion loans.

13. As the value of Chicago taxi medallion loans continued to rise, Capital One
continued to aggressively press Tri Global to originate new loans so that Capital One could further
capitalize on its market position and emerge as a leading taxi medallion lender in Chicago.

14. Throughout the course of the l\/laster Joint Participation Agreement, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin ~ whose interests were closely
aligned with those of Capital One - worked with Capital One to maximize the return on the
medallion loans.

15. Tri Global originated the agreement/loan at issue between Licensee and Capital
One based on Tri Global’s relationship with Capital ()ne.

l6. Despite its long-standing business venture with Tri Global, Capital One engaged in
intentional and systematic efforts to line its own pockets to the detriment of Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin. As explained below, Capital One
engaged in irreconcilable conflicts of interest, bad faith business practices, and intentionally
disregarded its duty of good faith to Licensee and Tri Global when it partnered with a major taxi-
industry competitor, Uber Technologies, lnc. (“Uber”).

17. ln or about late 2013 and early 2014, and unbeknownst to Licensee and Tri Global
(and many other Capital Gne loan participants and medallion-secured borrowers), Capital One

began secretly planning to change course and exit the medallion market to partner with the

6196169l.v1 4

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 475 of 482 Page|D #:1582

industry’s most ominous competitor, Uber. Notwithstanding this new partnership, Capital One,
either intentionally or recklessly, continued to encourage Tri Global to cultivate new medallion-
secured loans while concealing its intention to partner with Uber.

18. News of Capital One’s partnership with Uber surfaced in approximately mid-2014,
and was followed by an aggressive nationwide marketing campaign launched by Capital One. The
marketing campaign and promotions touted Capital One’s “unique new partnership” with Uber
and underscored the “common focus” of both companies

191 Capital One began offering significant incentives to its consumers to choose Uber
vehicles over properly licensed and regulated taxis - including offering free and discounted Uber
rides and other similar promotions such as a 20% discount on all Uber rides when paid with a
Capital One “Quicksilver” credit card. Capital One offered new customers two free Uber rides
worth up to $60.00. Capital Gne created a new website promoting these incentives and further
signaling its collaboration with Uber: “capitalone.com/uber”.

20. Capital One’s partnership with Uber came as a great shock to Licensee, Tri Global,
Symon Garber, Valentina Zubok, and Galina Garber-Sheinin as the partnership was never
disclosed to them prior to the 2014 marketing blitz. At no point in the parties’ relationship was it
ever contemplated that Capital One would undertake any action to undermine the taxi industry,
the agreement at issue, or the value ofTri Global’s and Capital One’S loan portfolio.

2l. 1n partnering with and promoting Uber’s ride-share services, Capital One and
Uber’s assault on the taxi industry has been instrumental in bringing about the destabilization of
the Chicago taxi medallion market.

22. ln 2014, when Capital One began its partnership with Uber, the Chicago market

softened dramatically Sometime during mid-2014, funding to the medallion industry came to a

6196169l.vl 5

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 476 of 482 Page|D #:1583

total halt. This was clearly tied to Capital One’s partnership with Uber.

23. By 2015, Uber reported that taxi usage nationwide had precipitously decreased
while the number of customers using Uber increased correspondingly.

24. The disruption of the taxi industry resulting from Capital One’s partnership with
Uber contributed to the reduction in value ofthe Chicago taxi medallions securing the loans.

25. ln short, Capital One has caused the price ofthe Chicago taxi medallions that secure
the loans to plummet.

26. l\/loreover, Capital One has sabotaged Tri Global, Symon Garber, Valentina Zubok,
Galina Garber-Sheinin and Licensee’s efforts to favorably restructure and/or modify the
medallion-secured loans at issue.

27. Accordingly, Capital One has materially breached the credit agreement and
Licensee is not liable for the amount allegedly owed pursuant to the credit agreement.

FIRST DEFENSE
(No Right to Foreclose)

28. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein,

29. Capital One, through its partnership with Uber, precipitated the collapse of the
Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue,

30. Based on Capital One’s willful misconduct, breach of contract, malfeasance,
wrongdoing and/or other intentional and/or reckless conduct, Capital One has no right to foreclose

on the medallions at issue,

6196169l.vl 6

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 477 of 482 Page|D #:1584

SECOND DEFENSE
(No Default by Licensee)

31. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

32. Licensee does not owe the amount claimed by Capital One and has not defaulted
on the agreement at issue with Capital One.

33. Therefore, Capital One has no right to foreclose on the medallions at issue,

THIRD DEFENSE
(Improper Foreclosu re Sale Pu rchase)

34. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

35. On August 9, 2018, to start the foreclosure, Capital Gne opened the auction with an
initial credit bid of $23,000.00.

36. Capital One won the foreclosure auction with its initial $23,000.00 credit bid.

37. Pursuant to Rule TXl3.03(b), “[t]he 1foreclosure1 purchaser must meet all the
criteria for licensing as set out in the l\/lunicipal Code of Chicago and 1the BACP’s] rules and
regulations, including payment ofthe license transfer fee, license fees and any other fees, fines or
taxes due and owing to the City.” Rule TXl 3.03(b).

38. Pursuant to Rule TX13.04(d), “[t]he taxicab medallion license must be sold to a
person believed to be a qualified applicant . . .” Rule TX13.04(d); see also TX13.06(a).

39. Upon information and belief, Capital One is not a qualified applicant and has no
intention of ever seeking licensure under the l\/Iunicipal Code of Chicago or BACP Taxi Rules.

40. The purpose behind the BACP Taxi Rules’ foreclosure process is to facilitate

keeping medallions operating on the street. IfCapital One is allowed to purchase the medallions,

6196]69l.vl 7

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 478 of 482 Page|D #:1585

with no intention ofever becoming licensed by the BACP, Capital One would be allowed to cause
further harm to the taxicab industry and further benefit Uber.

41. Therefore, the foreclosure sale did not comply with Rules TX13.03 and TX13.04
and the foreclosure auction resulted in an improper sale/purchase that violated the BACP Taxi
Rules.

42. l\/loreover, Capital One’s intent behind the foreclosure sale is to destroy and cause
further harm to Licensee, Tri Global, and Tri Global’s owners and guarantors. Capital One has
filed multiple actions against Licensee, Tri Global, and/or Tri Global’s owners and guarantors and
instead of allowing any of these cases to reach their natural conclusion, Capital One instead seeks
to implement destructive tactics by foreclosing on the medallions in order to further destroy the
medallion market by setting the prices and discouraging bids, all in violation of the Taxi Rules
simply to inflict maximum damage and cause irreparable harm. In a recent case that was filed in
the Circuit Court of Cook County, Capital One Eqw`pmem Fi`nance Corp. v. Chicago Elile Cab
Corp., et al., No. 17 L 998, the Honorable Margaret A. Brennan dismissed Capital One’s complaint
but allowed Capital One leave to re-file its cause of action in another case currently pending in
New York, That New York Action is Capital One Eqw'pment Finance Corp. v. The OSG Corp.,
Tri Global Financl`al Services lnc. et al., No. 600749/2017. But, rather than re-file its case in the
New York Action and pursue its alleged causes ofaction, Capital One instead chose to do an end
run around the litigation process and seeks to foreclose on the medallions at issue in an attempt to
destroy Licensee, Tri Global and Tri Global’s owners and guarantors Capital One did not re~file
its Chicago cause of action in the New York Action because it knows that counterclaims would be
filed against it, which would expose Capital One’s bad faith conduct in abusing its partnership

with Tri Global and expose Capital One’s bad faith relationship with Uber. The reality is that

61961691.vl 8

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 479 of 482 Page|D #:1586

Capital One has filed numerous unsuccessful complaints in courts in New York and Chicago and,
because these lawsuits have not been successful, Capital One is now attempting to cause as much
harm as possible to Licensee and Tri Global before the counterclaims against Capital One are
proven true and Capital One’s bad faith is exposed.

FOURTH DEFENSE
(Improper Foreclosu re Sale Process)

 

43. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

44. On August 9, 2018, to start the foreclosure, Capital One opened the auction with an
initial credit bid of$23,000.00.

45. During the beginning part of the foreclosure auction, it became clear that no
individuals were going to bid on the medallions because a foreclosure purchaser would have been
liable for any and all liens on the medallions and such liability was unknown at the time of the
auction. Capital One then stopped the foreclosure auction and announced to the individuals
attending the auction that Capital One would work with any potential foreclosure purchasers and
the bank to work out a deal on any liens on the medallion(s) bought at the auction, Capital One
further stated that if the foreclosure purchaser and the bank could not work out an agreement
concerning any liens on the medallions bought at the auction, Capital One would refund the
foreclosure purchaser’s money as ifthe foreclosure sale never took place. After this announcement,
Capital One resumed the auction,

46. By instituting this type of foreclosure auction, Capital One created an improper

foreclosure process that created false values and did not bind the foreclosure purchasers

61961691.\/1 9

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 480 of 482 Page|D #:1587

FIFTH DEFENSE
(Breach of Fiduciary Duty)

47. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

48. As set forth above, Licensee, Tri Global, Symon Garber, Valentina Zubok, and
Galina Garber-Sheinin relied heavily on and trusted Capital One.

49. By virtue ofthe parties’ business relationship as set foith above, and by reason of
the demonstrable level oftrust and confidence upon which Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin depended and which Capital One knowingly
accepted, Capital One owes certain fiduciary duties to Licensee, Tri Global, Symon Garber,
Valentina Zubok, and Galina Garber-Sheinin including, without limitation, a duty of good faith.

50. As explained herein, for years Tri Global relied on Capital One to guide certain
aspects of its taxi-medallion loan origination and servicing business, Although the Tri Global
l\/IJPA provided discretion to Capital One, that discretion did not include a right to abandon the
lending market or purposely advance competing interests to destabilize the industry upon which
the very loans that were being serviced were based.

51 . Ultimately, Capital One repudiated its commitments to Licensee and abandoned the
Chicago medallion lending market so that it could pursue a competing venture with Uber.

52. Capital One breached its duty of good faith, and the trust and confidence of
Licensee by, among other things: precipitating, through its partnership with Uber, the collapse of
the Chicago taxi medallion industry and the medallion industry nationwide, in addition to the
corresponding decline in the value ofthe taxi medallions at issue.

53. Capital One engaged in an intentional course of wrongful conduct orchestrated to

harm Licensee.

6196169l.vl 10

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 481 of 482 Page|D #:1588

54. Capital One’s conduct was willful, wanton and in reckless disregard of the
Licensee’s contractual rights and was otherwise wrongful.

55. As a direct and proximate result of Capital One’s breach of its fiduciary duties,
Licensee has suffered, and will continue to suffer, substantial damages

.S_I.X_THDE_.____EE_N_S_E_
(Breach of the Implied Covenant of Good Faith and Fair Dealing)

56. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.

57. Pursuant to the covenant of good faith and fair dealing, Capital One could not
undertake any action that has the effect of destroying or injuring the right of the other party to
receive the fruits of the contract.

58. As explained herein, Capital One breached the duty of good faith and fair dealing
implied in the contract with Licensee by, among other things: precipitating, through its partnership
with Uber, the collapse ofthe taxi medallion industry and concomitant decline in the value ofthe
taxi medallions at issue.

59. As a direct and proximate result of Capital One’s breach ofthe implied covenant of
good faith and fair dealing thereunder, Licensee has suffered, and will continue to suffer,
substantial damages

SEVENTH DEFENSE
(Estoppel, Waiver, Ratification and/or Acquiescence)

60. Licensee repeats, realleges and incorporates each ofthe preceding allegations as if
set forth at length herein.
61. Capital One’s claim of breach of contract / default is barred by the doctrines of

estoppel, waiver, ratification and/or acquiescence

61961691.vl ll

 

 

Case: 1:19-cv-Ol806 Document #: 1-8 Filed: 03/14/19 Page 482 of 482 Page|D #:1589

CONCLUSION
WHEREFORE, based upon the foregoing allegations and defenses and all reasons
appearing ofrecord, Licensee has timely submitted a completed Affidavit ofDefense and, pursuant
to the BACP Taxi Rules, no transfer upon foreclosure may be allowed except pursuant to an order
of a court having jurisdiction Licensee respectfully requests that the BACP deny Creditor’s

Request to Transfer Taxicab l\/ledallion License Upon Foreclosure.

61961691.vl 12

 

